Case 7:18-cv-00160-LSC Document 78-3 Filed 02/11/19 Page 1 of 111            FILED
                                                                    2019 Feb-11 PM 07:02
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA


                            TAB C

                Joint Status Report (Dkt 66)
      Case
       Case7:18-cv-00160-LSC
             7:18-cv-00160-LSC Document
                                Document78-3 Filed 02/04/19
                                         66 Filed  02/11/19 Page
                                                            Page 12 of
                                                                    of 68
                                                                       111                FILED
                                                                                 2019 Feb-04 PM 05:16
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION

KIMBERLY and JOHN          )
STAPLES,                   )
                           )
    Plaintiffs,            )
                           )
V.                         ) Civil Action No.: 7:18-cv-00160-LSC
                           )
H. WALKER ENTERPRISES,     )
LLC;                       )
RENAISSANCE MAN FOOD       )
SERVICES, LLC; and SIMMONS )
PREPARED FOODS, Inc.       )
                           )
    Defendants.            )

                            JOINT STATUS REPORT
       COME NOW the Plaintiffs and Defendants and submit this joint report to the

Court pursuant to the Court’s Scheduling Order entered on May 15, 2018

(Crt.Rec.Doc. 43).

                   A. Plaintiffs Narrative Statement of the Case1

    1. This case concerns several claims which relate to the following: (1) the

       wrongful employment termination of John Staples, (2) the wrongful

       interference with Mr. Staples’ employment relationship as a consultant for the



1
 Simmons refers to Defendant Simmons Prepared Foods, Inc. HWE refers to
Defendant H. Walker Enterprises, LLC. RMFS refers to Renaissance Man Food
Services, LLC. HWE is the only member of RMFS, LLC and owns 100% of the
LLC entity.
                                          1
      Case
       Case7:18-cv-00160-LSC
             7:18-cv-00160-LSC Document
                                Document78-3 Filed 02/04/19
                                         66 Filed  02/11/19 Page
                                                            Page 23 of
                                                                    of 68
                                                                       111




       LLC entity DSM Sales and Marketing (DSM3) owned in part and operated by

       his wife and Plaintiff Kimberly Staples in the State of Alabama, (3) the

       wrongful oppression, breach of fiduciary obligations, and interference related

       to Mrs. Staples’ ownership and employment interest in DSM3, (4) defamation

       against Mr. Staples by HWE/RMFS, and finally (5) conspiracy to commit

       these wrongs as between the Defendants.


    2. The claims of Plaintiffs are best summarized and outlined in a December 21,

       2017 document which shows the Defendants’ collaborative plans of actions

       directed against Mr. Staples, Mrs. Staples, and their Daughter Blair Staples. 2

       Choice of Law Rules in the Case:

       1. A Federal Court sitting in Alabama applies Alabama’s Choice of Law

          rules. See Erie Doctrine.; Ferris v. Jennings, 851 F.Supp. 418 (M.D. Ala.

          1993) (under the Erie doctrine when a Federal Court exercises diversity-

          of-citizenship jurisdiction the Court is bound to apply the substantive law

          of the state in which it sits, and the doctrine extends to choice-of-law

          questions).


2
  Exhibit 1. Mr. Staples claims that if he was an alleged at-will employee then
there was no reason for a Plan A or B as developed by Defendants concerning him
and his family on December 12, 2017 and memorialized by Defendants in writing
on December 21, 2017. Defendants produced the document in discovery in the
case. Blair Staples, Mr. and Mrs. Staples daughter, was employed by Simmons
also.
                                          2
Case
 Case7:18-cv-00160-LSC
       7:18-cv-00160-LSC Document
                          Document78-3 Filed 02/04/19
                                   66 Filed  02/11/19 Page
                                                      Page 34 of
                                                              of 68
                                                                 111




2. Alabama’s choice-of-law rule is to be followed. The Court, therefore,

   must determine which of Alabama’s choice-of-law rules to apply and must

   first determine the “nature of the problem involved, i.e., is the specific

   issue at hand a problem of law of contracts, torts, property, etc.,”. Jennings

   at 421 applying Garcia v. Public Health Trust of Dade County, 841 F.2d

   1062 (11th Cir. 1988).

3. “Alabama law follows the traditional conflict-of-law principles of lex loci

   contractus and lex loci delicti.” See Liberty Mut. Ins. Co. v. Wheelwright,

   851 So.2d 466 (Ala. 2020). Under the principles of lex loci contractus a

   contract is governed by the law of the jurisdiction where the contract is

   made or formed. Cherry, Bekaert & Holland v. Brown, 582 So.2d 502

   (Ala. 1991). Under the principle of lex loci delicti an Alabama court will

   determine the substantive rights of an injured party according to the law

   of the state where the injury occurred. Fitts v. Minnesota Mining & Mfg.

   Co., 581 So.2d 819 (Ala. 1991).

Mr. Staples’ Wrongful Termination Claims are Contractual
Under Arkansas Law as between Mr. Staples and Simmons:




                                    3
      Case
       Case7:18-cv-00160-LSC
             7:18-cv-00160-LSC Document
                                Document78-3 Filed 02/04/19
                                         66 Filed  02/11/19 Page
                                                            Page 45 of
                                                                    of 68
                                                                       111




      1. Prior to March 6, 2009 Mr. Staples was recruited by Simmons on at least

         three (3) occasions.3 On March 6, 2009 he became an employee of

         Simmons up until his termination. He was originally hired to manage a

         joint venture relationship known as Walker Foods, LLC, but, his

         employment agreement was subsequently changed for him to manage a

         different joint venture between Simmons and H. Walker Enterprises

         (HWE) concerning RMFS. The original employment relationship was

         modified after his original hire date of March 6, 2009.

      2. He worked remotely from Tuscaloosa at the time of termination on or

         about December 27, 2017 or December 28, 2017.4            The employment

         relationship was formed in Arkansas where Simmons operates its Food




3
  Mr. Staples’ has testified that he hesitated to accept employment due to concerns
related to Herschel Walker’s anger issues and mental health concerns as set out in
Walker’s book known as Breaking Free and his CNN interview. The concerns
dealt primarily with Walker’s conduct to harm people whom Walker deemed had
slighted or disrespected him. By way of example, Walker testified in this case
individually and as the Rule 30 representative for HWE (RMFS) that Christopher
Thurber, one of the DSM3 employees, who disrespected him “had to go also”
implying he too was terminated from employment like Mr. Staples. Walker Depo.
at 277-278.
4
  A dispute exists as concerns who exactly terminated him and when such
termination occurred. Simmons cut off his access to their email system and
demanded return of his laptop on or about December 28, 2017. Mr. Staples claims
his immediate Simmons’ boss Chip Miller authorized him working remotely in the
early part of 2015.
                                         4
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 56 of
                                                                   of 68
                                                                      111




         Business and has its food production facilities. Simmons allowed Mr.

         Staples to work remotely in 2015 from Tuscaloosa, Alabama.

      3. Arkansas does not have a statute which determines the status of an

         employee. Wrongful termination claims in Arkansas are contract-based

         claims inclusive of damages. See Sterling Drug, Inc., v. Oxford, 743

         S.W.2d 380 (Ark. 1988) (an action for wrongful discharge under the public

         policy exceptions to the employment-at-will doctrine sounds exclusively

         in contract); see also Marlow v. United Systems of Arkansas, Inc., 2013

         WL542866 (public policy exception presents an exclusive contract cause

         of action).

      4. Arkansas law allows recovery for emotional damages as well as attorney

         fees. See Crain Industries, Inc. v. Cass, 810 S.W.2d 910 (Ark. 1991).

         When an employer makes definite statements about what its conduct

         will be concerning an employee, an employee has a contractual right to

         expect the employer to perform as promised. Crain Indus., 810 S.W.2d

         at 915. The employees’ continued employment supplies any necessary

         consideration for the promises or assurances.

    HWE and RMFS’ interference with Mr. Staples’ Arkansas employment
relationship with Simmons occurred in Arkansas where the relationship was formed
and severed upon termination by the conduct of HWE and/or RMFS:




                                        5
   Case
    Case7:18-cv-00160-LSC
          7:18-cv-00160-LSC Document
                             Document78-3 Filed 02/04/19
                                      66 Filed  02/11/19 Page
                                                         Page 67 of
                                                                 of 68
                                                                    111




1. Arkansas employs an “improper” rule with respect to tortious interference of

   contract or business expectancy. See Stewart Title v. American Abstract &

   Title, 215 S.W. 3d 596 (Ark. 2005). To show tortious interference under

   Arkansas law the following elements exists: (1) the existence of a valid

   contractual relationship or a business expectancy; (2) knowledge of the

   relationship or expectancy on the part of the interfering party; (3) improper

   and intentional interference inducing or causing a breach or termination of the

   relationship or expectancy; and (4) resultant damage to the party whose

   relationship or expectancy has been disrupted. Id.

2. Any prospective business relationship that would be of pecuniary value is a

   valid “business expectancy” within the meaning of the tort of interference

   with business expectancy. Id.

3. For tortious interference under Arkansas law, the conduct of a Defendant must

   be at least “improper” and Arkansas Courts look to the factors of the

   Restatement (Second) of Torts for guidance about what is improper which

   include: (1) the nature of the actor’s conduct; (2) the actor’s motive; (3) the

   interest of the other with which the actor’s conduct interferes; (4) the interest

   sought to be advanced by the actor; (5) the social interest in protecting the

   freedom of action of the actor and the actor’s conduct to the interference and

   the relations between the parties. Restatement (Second) of Torts Section 767.


                                       6
       Case
        Case7:18-cv-00160-LSC
              7:18-cv-00160-LSC Document
                                 Document78-3 Filed 02/04/19
                                          66 Filed  02/11/19 Page
                                                             Page 78 of
                                                                     of 68
                                                                        111




       See Baptist Health v. Murphy, 373 S.W.3d 269 (Ark. 2010). 5 Neither HWE

       or RMFS was a party to the employment contract or Mr. Staples expectancy

       concerning his employment with Simmons.

    The remainder of Mr. and Mrs. Staples’ Claims are Tort Claims under Alabama
    Law:

       1. Mr. and Mrs. Staples were citizens of Alabama and residing in Tuscaloosa

          at the time of the remaining tort claims which occurred two days after

          Christmas 2017.

       2. The operations of DSM3 were conducted from Tuscaloosa by Mrs.

          Staples.     These claims are governed by Alabama law inclusive of

          damages. As Exhibit 1 shows the Defendants agreed among themselves

          on December 12, 2017 to extinguish Mr. Staples employment with

          Simmons, his consulting agreement with DSM3, end Mrs. Staples’

          ownership and employment interest in DSM3, and sever Mr. and Mrs.

          Staples’ Daughter’s employment with Simmons.

                     B. Parties Agreement concerning Undisputed Facts:

    The Parties agree to the following undisputed facts. The Parties agree the

remaining facts concerning the Parties’ claims and defense are in dispute.

1. Herschel Walker (Walker) is the sole owner of H. Walker Enterprises, LLC
   (HWE).

5
  Arkansas rejects and does not apply the Alabama stranger or interwoven
relationship doctrine to tortious interference claims. Baptist Health at 283-284.
                                          7
      Case
       Case7:18-cv-00160-LSC
             7:18-cv-00160-LSC Document
                                Document78-3 Filed 02/04/19
                                         66 Filed  02/11/19 Page
                                                            Page 89 of
                                                                    of 68
                                                                       111




2. HWE owns 100% of Renaissance Man Food Services, LLC (RMFS).

3. From March 2009 until December 27, 2017 John Staples (Mr. Staples) served
   as the general manager of RMFS.

4. RMFS buys chicken from Simmons Prepared Foods, Inc. (Simmons).

5. HWE and Simmons also have a business arrangement pertaining to RMFS in
   which Simmons shares a 35% portion of the profits of RMFS.

6. Simmons was the direct employer of Mr. Staples.

7. Mr. Staples did not want to be directly employed by RMFS, in part, due to its
   lack of employee benefits.

8. Mr. Staples signed an offer letter of employment with Simmons on March 6,
   2009.

9. Mr. Staples did not have a written employment contract with Simmons during
   his employment (J. Staples Depo. at 376:4-7).

10. As part of the business relationship between Simmons and RMFS, Simmons
   was refunded in full for Mr. Staples’ compensation by RMFS.

11. While technically employed by Simmons as its Director of Distribution Sales
    Food Service, Mr. Staples was functionally expected to manage the business
    operation of RMFS as the General Manager of RMFS.

12. Mr. Staples did not have an employment agreement with RMFS.

13. When chicken was sold by RMFS, Simmons “was actively involved in every
    part of that process.” (J. Staples Depo. at 59:23 to 60:3).

14. Simmons also provided the back-office accounting functions for RMFS. (J.
    Staples Depo. at 60:4-7).

15. DSM Sales and Marketing, LLC (DSM3) is a company owned by Kym Staples
   (Mrs. Staples) and Julie Blanchard.
                                        8
     Case 7:18-cv-00160-LSC
       Case 7:18-cv-00160-LSCDocument 78-3
                               Document 66 Filed
                                           Filed 02/11/19
                                                 02/04/19 Page
                                                          Page 10
                                                               9 ofof68
                                                                      111




16. DSM3’s principal place of business is in Tuscaloosa, Alabama.

17. DSM3’s financial transactions were conducted through an operating account
    with West Alabama Bank, an Alabama Bank with offices in Tuscaloosa,
    Alabama.

18. Mrs. Staples’ citizenship as an LLC member is in Alabama.

19. Kym Staples is married to John Staples.

20. DSM3 had a brokerage agreement with RMFS (Brokerage Agreement) to
    broker the same of RMFS’ products.

21. Simmons was not a party to the Brokerage Agreement between DSM3 and
   RMFS, and Simmons did not sign such agreement nor is its name mentioned in
   such agreement.

22. DSM3 provided broker services from October 1, 2016 until it received notice of
    termination on December 30, 2017.

23. RMFS had the right to terminate the broker agreement with DSM3 for any
    reason.

24. As part of its performance of administrative functions for RMFS, Simmons sent
    DSM3 commission checks representing the amount of commissions due to
    DSM3 pursuant to the brokerage agreement between DSM3 and RMFS.

25. Simmons mailed the physical checks representing the commission payments to
    Mrs. Staples’ home in Alabama.

26. The commission check were then deposited in a DSM3 bank account.

27. In addition to her ownership interest in DSM3, Mrs. Staples was employed by
    DSM3 at an annual salary of $85,000.00.

28. Mrs. Staples worked solely within the business relationship of RMFS and
    DSM3 and did not perform work on behalf of Simmons.


                                         9
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 10
                                                                11 of
                                                                   of 68
                                                                      111




29. Mr. Staples received a consulting fee from DSM3 in the amount of $40,000.00
    per year.

30. The Brokerage Agreement was signed by Mr. Staples on behalf of RMFS and
    Mrs. Staples on behalf of DSM3. (J. Staples Depo. Ex. 5).

31. Around December 2017 or January 2018, Simmons withheld commission
    payments owed to DSM3.

32. The previously withheld commission payments have since been paid by
    Simmons in accordance with written instructions received from RMFS.

33. Mrs. Staples alleges that her intentional interference claim against Simmons is
    based solely on her allegation that Simmons withheld commission payments to
    DSM2 (K. Staples Depo. at 54:22-55:5).

34. Mr. Staples sent a copy of the Brokerage Agreement to Simmons because
    Simmons managed the broker agreement and performed the accounting
    function that paid the commissions. (J. Staples Depo. Ex. 5; 114:21).

35. Mr. Staples believes that he was defamed by Walker who he alleges told Kristin
    Caffey that Mr. Staples was not working and that he was playing. (J. Staples
    Depo. at 64:7-13).

36. Mr. Staples told Ms. Caffey that he was working, and that “she knew I was
    working.” (J. Staples Depo. at 66:15-17).

37. Mr. Staples does not know whether he was harmed by the alleged statement. (J.
    Staples Depo. at 66:19-22).

38. The other statement to Ms. Caffey alleged to have been made by Walker was
   that Mr. Staples was trying to steal his company.

39. Mr. Staples did not take the words of Walker to mean that somebody was
    literally going to walk in and steal the assets of RMFS because RMFS “has no
    assets, so no, I didn’t take it to mean much.” (J. Staples Depo at 88:11-12).

40. Mr. Staples does not know of any damages specifically attributable to Walker’s
    statements. (J. Staples Depo. at 89:22 to 90:3).

                                         10
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 11
                                                                12 of
                                                                   of 68
                                                                      111




41. Mr. Staples also alleges that Walker defamed him when he told David Jones
    that Mr. Staples was charging purchases of sports memorabilia to him and then
    selling the items through Mr. Staples’ memorabilia company. (J. Staples Depo.
    92:10-16).

42. As to damages, Mr. Staples suspects that his reputation has been damaged, but
    “do I have factual evidence to support that, no.” (J. Staples Depo. at 94:20-21).

43. On December 27, 2017, Mr. Staples was informed of his termination as the
    General Manager of RMFS.

44. When Mr. Staples lost his position as the General Manager of RMNFS, he was
    no longer able to perform job duties in furtherance of the business relationship
    between Simmons and RMFS.

45. After his separation as General Manager of RMFS, Simmons terminated Mr.
    Staples on December 28, 2017.

46. Mr. Staples alleges that the laws identified in Count VII of the Complaint
    comprise the only federal or state laws that he contends that he refused to
    violate which allegedly led to his wrongful termination.

47. Mr. Staples also alleges that the laws identified in Count VIII of the Complaint
    comprise the only federal or state laws that he allegedly reported violations of
    which supposedly led to his wrongful termination.

48. The only specific federal or state law identified in Count VIII of the Complaint
    is Ark. Code Section 5-36-100 to 5-36-124 which relates to the unlawful taking
    of property.

49. Around May 2015 Mrs. Staples moved to Alabama.

50. Mr. Staples also moved from Arkansas to Alabama in August or September of
    2015. (J. Staples Depo. at 328:12-15).

51. Both Mr. and Mrs. Staples were full-time residents of Alabama as of the date of
    Mr. Staples’ separation from RMFS and Simmons and were Alabama residents
    at the time of the filing of this lawsuit.

                                          11
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 12
                                                                13 of
                                                                   of 68
                                                                      111




                 C. Plaintiffs’ Contentions:

Wrongful termination of Mr. Staples’ employment with Simmons:

Breach of Employment Contract:

  1. Before March 6, 2009, John Staples was employed by SmithField Farms in

     Virginia. Beginning in June of 2008 Simmons began recruiting Mr. Staples

     to leave employment with SmithField, move to Arkansas, and come to work

     for Simmons concerning a relationship between Simmons and Herschel

     Walker.    Mr. Staples hesitated and discussed with Simmons his concerns

     related to Herschel Walker and Mr. Walker’s behavior concerning people Mr.

     Walker intended to harm, particularly those with whom he had concluded had

     slighted or disrespected him in some fashion.

  2. Mr. Staples contends that Simmons, through its agents, servants, or

     employees, promised and represented to him that Simmons would protect him

     from Walker and his employment with Simmons would be secure and he

     would not be terminated except for cause.       Mr. Staples contends these

     assurances were made to him on numerous occasions during his 8-year

     employment with Simmons. Mr. Staples continued to work with Simmons

     after each assurance.

  3. On March 6, 2009 Mr. Staples accepted an offer of employment with

     Simmons. Mr. Staples agreed to move with his family to Arkansas and begin
                                       12
      Case
       Case7:18-cv-00160-LSC
             7:18-cv-00160-LSC Document
                                Document78-3 Filed 02/04/19
                                         66 Filed  02/11/19 Page
                                                            Page 13
                                                                 14 of
                                                                    of 68
                                                                       111




      work for Simmons. Following acceptance of the offer, Simmons modified

      Mr. Staples’ employment and he began managing a different venture than the

      one Simmons had hired him originally to manage. 6 Under the original venture

      Staples was not expected to deal directly with Walker-under the modified

      venture he was charged to manage he would be. Staples continued to discuss

      his concerns about Walker with Simmons and Simmons continued to reassure

      him his job would be protected.

    4. The relationship which Mr. Staples began managing was a joint venture

      between Simmons and HWE concerning RMFS.             Although neither party

      signed a written agreement, over the years they followed a written

      Memorandum of Understanding. 7

    5. The agreement between Simmons and HWE was that HWE would receive

      65% and Simmons 35% of the profits from the venture after Herschel Walker

      was paid a set salary and Simmons deducted an administrative fee. The

      parties would establish a board to oversee and set policy for the RMFS




6
  Mr. Staples was originally hired to mange an LLC entity known as Walker Foods,
LLC in which Simmons was an LLC member. Simmons originally planned for
Mr. Staples to mange this entity and report to persons other than Herschel Walker.
When Simmons changed Mr. Staples employment situation to manage RMFS and
interact with Walker, Mr. Staples again addressed concerns with Simmons
regarding Walker and his job security.
7
  The Memorandum is attached as Exhibit 2.
                                        13
      Case
       Case7:18-cv-00160-LSC
             7:18-cv-00160-LSC Document
                                Document78-3 Filed 02/04/19
                                         66 Filed  02/11/19 Page
                                                            Page 14
                                                                 15 of
                                                                    of 68
                                                                       111




       food business.8 Mr. Staples was assigned to be the General Manager of the

       RMFS food business and would report to Herschel Walker and the Board

       inclusive of agents, servants, or employees of Simmons. Further, to offset the

       costs of Simmons providing administrative functions, Simmons would charge

       the administrative fee even to the sale of non-Simmons manufactured food

       products-including the Jet Food Waffles involved in this case.

    6. Following Mr. Staples’ employment in the Spring of 2009 several instances

       occurred over the years involving HWE and/or RMFS which concerned

       incidents where Herschel Walker became upset, concluded he had been

       slighted, and sought to act against those he deemed had slighted him. When

       this would occur, Mr. Staples would discuss the incidents with the Simmons’

       employees he reported to as well as the Human Resources personnel. They

       all assured him that his job with Simmons was secure, that he would be

       protected from Walker, and would not lose his job except for cause.

    7. After Mr. Staples was originally hired Simmons developed a progressive

       disciple program and the program was consistent with what Mr. Staples had

       been promised and assured concerning his job security. 9 He continued to




9
 Exhibit 3.
                                         14
       Case
        Case7:18-cv-00160-LSC
              7:18-cv-00160-LSC Document
                                 Document78-3 Filed 02/04/19
                                          66 Filed  02/11/19 Page
                                                             Page 15
                                                                  16 of
                                                                     of 68
                                                                        111




       work for Simmons up until he was terminated. Simmons did not follow these

       disciplinary procedures regarding Mr. Staples’ termination in this case.

     8. Beginning in 2015 Sysco, the largest customer of the Simmons and

       HWE/RMFS venture, approached Simmons directly and requested that

       Simmons begin selling food products directly to Sysco without any

       involvement of HWE/RMFS.        HWE and RMFs thereafter began efforts to

       grow the sources of revenue into HWE the parent company and sole member

       of the LLC HWE. HWE is the sole member owner of 100% of RMFS.

     9. In October of 2016 Mr. Staples convinced Sysco to buy from the Simmons

       and HWE venture one more time. 10 In accordance with the new bid from

       Sysco, DSM3 was created as the food broker for the Sysco bid.              Julie

       Blanchard owned 50% and Mrs. Staples owned 50%. Mrs. Staples paid 50%

       of the legal fees of counsel for HWE and RMFS in these proceedings related

       to creation and operation of the LLC. The LLC was registered to operate from

       and was operated by Mrs. Staples in Tuscaloosa, Alabama. The LLC

       employed Alabama based employees. Ms. Blanchard was not active in the

       business and instead indicated that she worked for HWE- the parent company

       of RMFS.


10
  Mr. Staples has enjoyed a long-term relationship with Sysco in the food industry
inclusive of a business relationship with the former Senior Director of Poultry
Kristin Caffey.
                                         15
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 16
                                                             17 of
                                                                of 68
                                                                   111




10. After these developments, Walker and/or Blanchard began efforts to develop

   new sources of revenue for HWE through RMFS. One new source of revenue

   concerned the sale of retail waffles through C-Stores located throughout the

   State of Georgia known as Jet Foods.

11. In June or July of 2017 Walker and Blanchard, Walkers’ finance or girlfriend,

   instructed Mr. Staples to make a presentation to Jet Foods.         After the

   presentation was completed, Walker and Blanchard displayed their

   displeasure to Mr. Staples concerning the displays and manner the waffles

   would be staged for sale within the interior of the Jet Food C-Stores. Because

   of the Memorandum of Understanding, of which Mr. Staples has been charged

   to manage the relationship between Simmons and HWE (RMFS), Mr. Staples

   proceeded to order the waffles and process the costs for production through

   the Simmons and HWE/RMFS venture.

12. The day after Mr. Staples had the waffle production purchase order (PO)

   submitted to the maker of the waffles, Ms. Blanchard changed the order out

   of the Savanah, Georgia office of HWE.        Due to this change, when Mr.

   Staples received the bills for the displays and film to produce the Jet Food

   Waffles and their packaging, he gave them to Mr. Walker and Ms. Blanchard

   to be paid by HWE and not Simmons. It became clear to Mr. Staples that




                                     16
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 17
                                                             18 of
                                                                of 68
                                                                   111




  Walker and Blanchard intended to sale the Waffles outside the Simmons

  HWE/RMFS venture which he was employed by Simmons to manage.

13. In early October 2017, Carol Walker, the sister of Walker and who is

  employed by HWE and operates the principal office in Savanah, Georgia,

  submitted the bills related to production of the Jet Food Waffles to Simmons.

  The Simmons controller contacted and asked Mr. Staples if Simmons was

  getting into the Retail Waffle business to which Mr. Staples stated no and

  instructed the controller not to pay the bills as requested to be paid by the

  Savanah office of HWE. Mr. Staples wanted no part of any scheme or effort

  by HWE to generate revenue to the exclusion of Simmons and have Simmons

  pay the expenses associated with such efforts or scheme. Such scheme was

  contrary to the Memorandum of Understating between Simmons and HWE.

14. Following these developments, Walker asked Staples who was telling

  Simmons not to pay his bills. Staples advised Walker it was him. Staples

  contends this upset Walker and became a source of motivation for Walker to

  retaliate against Staples and cause his termination and the other wrongful

  conduct directed at Mrs. Staples and the Staples’ Daughter Blair as set out in

  the December 21, 2017 Memorandum Exhibit 1.

15. On October 24, 2017 Simmons conducted an internal conference call,

  inclusive of Mr. Staples, during which concerns related to the RMFS food


                                    17
       Case
        Case7:18-cv-00160-LSC
              7:18-cv-00160-LSC Document
                                 Document78-3 Filed 02/04/19
                                          66 Filed  02/11/19 Page
                                                             Page 18
                                                                  19 of
                                                                     of 68
                                                                        111




        business were discussed.11 One of the concerns related to the effort by HWE

        to expense the Jet Food Waffles. Another dealt with efforts by HWE to

        employee new sales employees to call on joint customers with Simmons.

     16. The next day, on October 25, 2017, David Jackson, the President of Simmons,

        penned an email to Walker and his lawyer Ron Eisenman which, in part,

        concerned the submission of invoices by HWE. 12

     17. After receipt of the Jackson email, Walker penned a response to Jackson dated

        October 26, 2017. 13 Walker represents that the invoices he asked to be paid,

        per the Carol Walker submissions from the Savanah, Georgia office of HWE,

        concerned U.S. Foods-not the Jet Foods C-Store scheme. The submission

        made by Carol Walker attached a bill from Peachtree Packaging which

        specifically concerned the Jet Food C-Store Retail Waffles.

     18. On October 31, 2017 Blanchard email Carol Walker with an explanation

        Carol Walker was to supply to Carmen Seal the controller of Simmons which

        inquired of Mr. Staples concerning the Jet Food Retail Waffle expense

        invoices.14 The explanation was designed to represent to Simmons that

        Retails Waffles were not to be sold to Jet Foods but through a different


11
   Exhibit 4.
12
   Exhibit 5.
13
   Exhibit 6. Plaintiffs allege that this was an effort by HWE to cover up the Jet
Food Waffle scheme from Simmons.
14
   Exhibit 7.
                                          18
        Case
         Case7:18-cv-00160-LSC
               7:18-cv-00160-LSC Document
                                  Document78-3 Filed 02/04/19
                                           66 Filed  02/11/19 Page
                                                              Page 19
                                                                   20 of
                                                                      of 68
                                                                         111




         relationship. Mr. Staples contends that such representations were false and

         designed to cover up the attempt by HWE to generate revenue outside of the

         Simmons HWE relationship yet expense the costs of doing so to Simmons.

     19. On November 1, 2017, Walker wrote Jackson again concerning a meeting

         Jackson wanted to have from Jackson’s October 25, 2017 email.      15
                                                                                 Walker

         specifically requested that Mr. Staples not be allowed access to the P and L

         statements related to the Simmons/HWE/RMFS venture. Jackson replied and

         indicated that Mr. Staples should continue to receive such reports as a manger

         of the relationship. These financial statements reflect changes in expenses

         from the efforts of HWE/RMFS which would be processed by Simmons.

         Again, Mr. Staples informed Walker that he was the one telling Simmons not

         to pay certain expenses of HWE submitted by HWE out of the Savanah,

         Georgia office of HWE. Mr. Staples contends the effort to prevent his

         knowledge of activities occurring within the P and L statement was related to

         the efforts by HWE to expense growth of revenue expenses through Simmons

         while not sharing with Simmons the profits or revenue from such activities.

     20. On November 29, 2017, Jackson emailed Walker and outlined the concerns

         or issues which he wanted to be discussed in the face to face meeting. The

         termination of Mr. Staples is not mentioned.


15
     Exhibit 8.
                                           19
       Case
        Case7:18-cv-00160-LSC
              7:18-cv-00160-LSC Document
                                 Document78-3 Filed 02/04/19
                                          66 Filed  02/11/19 Page
                                                             Page 20
                                                                  21 of
                                                                     of 68
                                                                        111




     21. On December 12, 2017 Simmons and Walker had a meeting. Blanchard

        attended the meeting in either her capacity on behalf of HWE or as a co-owner

        of DSM3 with Mrs. Staples or both. Ron Eisenman, Mrs. Staple’s attorney

        with regarding to the formation of DSM3, was also in attendance. 16

     22. The parties collaborated and planned to terminate Mr. Staples employment

        with Simmons and end his consulting job with DSM3. They also planned to

        have Mrs. Staples sign over her interest in DSM3 to Blanchard and end her

        employment with DSM3.        HWE/RMFS requested she give up her 50%

        ownership interest and her job in exchange for the payment of $10.00 dollars.

        HWE/RMFS withheld commissions owed to DSM3 until Mrs. Staples gave

        up her interest.

     23. Defendants additionally planned the termination of employment with

        Simmons of the Staples’ Daughter. The plans detailed obtaining liability

        releases from Mr. Staples, Mrs. Staples, and Blair Staples. Mr. and Mrs.

        Staples claim that HWE/RMFS retaliated against them due to Mr. Staples




16
   Mrs. Staples contends Blanchard and Eisenman owed her fiduciary duties while
participating in the meeting. An attorney is a fiduciary to his client. Hammon v.
State, 48 Ala. App. 613, 266 So.2d 825 (1972). A business officer and owner owes
a fiduciary relationship to co-owners. Belcher v. Birmingham Trust National Bank,
348 F.Supp. 61 (N.D. Ala. 1968). The question of whether a person is an agent or
not is a jury question. Cashion v. Ahmadi, 345 So.2d 268 (1977).
                                          20
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 21
                                                             22 of
                                                                of 68
                                                                   111




   advising the Simmons controller not to pay the Jet Food Retail Waffle

   expenses.

24. On December 28, 2017 Simmons constructively terminated Mr. Staples when

   it requested return of his laptop and stopped his access to the Simmons’

   computer system.        Internal documents of Simmons indicate he was

   terminated for job performance. Simmons has not produced any negative job

   performance evaluations of Mr. Staples nor any progressive disciple

   documents leading up to his termination. Mr. Staples claims Simmons did not

   fulfill its promises related to progressive disciple inclusive of job performance

   promises.

25. Simmons response to the Arkansas Unemployment Department indicates that

   he was terminated as the parties were going in different directions. See

   document attached to Complaints. Simmons believes Mr. Staples agreed to

   Plan A contained in the December 21, 2017 memorandum of Ron Eisenman

   which he did not.     Mr. Staples never executed a liability release in favor

   Simmons.

26. Mr. Staples contends that Simmons breached his employment contract or

   agreement manifested by the multiple promises and assurances made to him

   that he would be protected from Walker and his job was secure except for




                                       21
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 22
                                                                23 of
                                                                   of 68
                                                                      111




      cause inclusive of the promises contained in the written rules of Simmons

      related to retaliation and progressive discipline.

Breach of Promises of Fair Treatment:17

      In addition to Simmons breaching the express promises made to Mr. Staples

related to his employment, Mr. Staples also claims that Simmons breached the

provisions related to fair treatment contained in the Simmons’ written progressive

discipline rules and other written policies about its conduct.

      1. In Crain Indust. the Arkansas Supreme Court affirmed the jury’s

          determination in that case that certain language contained in written rules

          and policies of the employer were enough to form the basis of a contract

          of employment.

      2. In reaching its conclusion the Arkansas Court relied upon a Minnesota

          case, Pine River State Bank v. Mettille, 333 N.W.2d 622 (Minn. 19932),

          which held that an employer did not follow discharge or disciplinary

          procedures when it summarily fired one of its employees.




17
  In Arkansas an employer and an employee stand in a fiduciary relationship and
are required to meet the standards of fair dealing, good faith, honesty, and loyalty.
Cole v. Lewis, 349 Ark. 177, 185, 76 S.W.3d 878, 883 (2002). Mr. Staples was
obligated to respond truthfully to the inquiry of the Simmons controller regarding
the expenses attempted to be submitted by HWE through its Savannah, Georgia
office. See Jackson October 25, 2017 email to Walker where Jackson mentioned
the expenses being those of HWE.
                                          22
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 23
                                                                24 of
                                                                   of 68
                                                                      111




      3. In Pine River the Minnesota Court held that job security provisions were

         enforceable. In relying on Pine River the Arkansas Court held that “when

         an employer makes definite statements about what its conduct will be, an

         employee has a contractual right to expect the employer to perform as

         promised.” Crain Indus., 810 S.W.2d at 915. Mr. Staples contends that

         Simmons breached these promises when it summarily constructively

         discharged him and did not honor the promises it made to him.

Simmons Breached the Implied Covenant of Good Faith and Fair Dealing:

      1. Under Arkansas law, every employment contract, even one which is

         alleged to be terminable-at-will, contains “an implied covenant of goof

         faith and fair dealing, which under limited circumstances may make a

         discharge actionable.” Smith v. Am. Greetings Corp., 804 S.W.2d 683, 684,

         304 Ark. 596 (1991). Mr. Staples claims that the facts surrounding his

         discharge show a breach of these implied covenants in addition to breaches

         of the express promises made to him concerning his employment by

         Simmons and what Simmons would do.

Simmons Wrongfully Terminated Mr. Staples in Violation of Public Policy:


      1. Even an at-will employee in Arkansas has a cause of action for wrongful

         discharge if he or she is fired in violation of a well-established public

         policy of the state. M.B.M. Co., Inc. v. Counce, 596 S.W.2d 681, 268 Ark.
                                        23
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 24
                                                                25 of
                                                                   of 68
                                                                      111




         269 (1980); see also, Sterling Drug, supra, 743 S.W.2d 380, 294 Ark. 239

         (1988).    Mr. Staples contends he was discharged in violation of public

         policy.

      a. Exercising a legal right:

      1. Mr. Staples claims he was entitled to say no to the attempted expensing of

         the Jet Food Retail Waffle invoices when asked by the Simmons’

         controller.   He was entitled to refuse to participate in such scheme

         undertaken by HWE.

      2. In Scholtes v. Signal Delivery Serv., Inc., 548 F. Supp. 487 (W.D. Ark.

         1982), the Federal District Court, in applying Arkansas law, concluded as

         follows:

      Arkansas law recognizes at least four exceptions to the at-will doctrine,
      excluding those of implied contracts and estoppel. These are: (1) cases in
      which the employee is discharged for refusing to violate a criminal statute; (2)
      cases in which the employee is discharged for exercising a statutory right; (3)
      cases in which the employee is discharged for complying with a statutory
      duty; and (4) cases in which employees are discharged in violation of the
      general public policy of the state.

      Scholtes at 494.18


18
  Under Arkansas law an employer (Simmons) is estopped from denying an
employment contract where the employee detrimentally relies upon the actions,
statements, or conduct of the employer (Simmons’ assurances to Staples and
Simmons’ disciplinary rules). Mansfield v. Am. Tel. & Tel. Corp., 747 F.Supp.
1329 (W.D. Ark. 1990). Estoppel further removes an employment contract from
the Statute of Frauds meaning it can be created by express oral statements,
assurances, or promises. Country Corner Food & Drug, Inc. v. Reiss, 737 S.W.2d
                                         24
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 25
                                                                26 of
                                                                   of 68
                                                                      111




      3. The public policy of the state is generally found in constitutions and

         statutes of the State. Sterling Drug, supra.     Mr. Staples contends his

         termination by Simmons violated these rules as well as being in violation

         of express promises and implied covenants.

      4. Arkansas law further recognizes a cause of action for wrongful discharge

         where an employee, even if determined to be at-will, is discharged for

         reporting violations of a federal or state law. Jarrett v. ERC Props., Inc.,

         211 F.3d 1078 (8th Cir. 2000). Mr. Staples contends he reported the

         scheme by HWE to David Jackson and his immediate Simmons’ Boss,

         Chip Miller, during the October 24, 2017 Simmons internal conference call

         to discuss HWE/RMFS concerns.19

The Joint Venture relationship between Simmons and HWE (RMFS) makes each
jointly liable for Mr. Staples’ wrongful termination:




672, 22 Ark. App. 222 (1987); see also, Van Dyke v. Glover, 934 S.W.2d 204, 326
Ark. 736 (1996).
19
   Compare to Exhibit 9 where on November 14, 2017 (less than 30 days before the
December 12, 2017 meeting between the Defendants where the actions against the
Staples were planned out) Walker ask Mr. Staples what he had discussed with his
boss, Chip Miller of Simmons, concerning the Waffle being in retail or food
service. Compare, further, to the Staples position that HWE attempted to cover up
the Jet Food Waffle scheme and expense the costs associated with it to the
Simmons/HWE(RMFS) venture. By November 14, 2017 Walker knew what he
had represented to Jackson about the expense invoices from his October 26, 2017
email to Jackson.
                                         25
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 26
                                                             27 of
                                                                of 68
                                                                   111




1. The Memorandum of Understanding between Simmons and HWE shows that

   each party intended a joint relationship between them for which Mr. Staples

   was charged with managing since 2009 up until his termination. Mr. Staples

   claims that Simmons and HWE (RMFS) were engaged in a joint venture or

   joint enterprises and that as members of the venture or enterprise each of them

   are jointly and severally liable for his damages due to his wrongful

   termination.    Each Defendant is vicariously responsible for the other

   Defendant’s conduct.

2. Under Arkansas law a joint venture exists if: (1) two or more persons combine

   in a joint enterprise for their mutual benefit; (2) the management of the venture

   is shared mutually between them; and (3) there is an express or implied

   understanding that they are to share in the profits or losses of the venture.

   First Nat’l Bank v. Adair, 42 Ark. App. 84, 854 S.W.2d 358 (1993).

3. Because of the joint enterprise as between Simmons and HWE each is not

   only responsible for its own wrongful actions against Mr. Staples, but, also

   are responsible for the others’ wrongful actions towards him.

HWE/RMFS interference with Mr. Staples Employment Contract with
Simmons:


1. After Mr. Staples was hired by Simmons to manage the Walker Foods, LLC

   venture his employment was modified and he was charged by Simmons to


                                       26
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 27
                                                             28 of
                                                                of 68
                                                                   111




  manage the Simmons and HWE venture under the Memorandum of

  Understanding. For the 8-year period that Mr. Staples managed the venture,

  he was employed by Simmons- not HWE or RMFS. Defendants themselves

  recognized this distinction in their December 21, 2017 Memorandum

  concerning their planned efforts related to the Staples family.

2. As indicated in the December 21, 2017 Memorandum between the

  Defendants, on December 12, 2017 they intended to end Mr. Staples’

  employment. Defendants note that he was employed with Simmons. Under

  Plan A, if he cooperated, he would resign his employment with Simmons. If

  he did not cooperate, he would be terminated by Simmons.          Simmons

  acquiesced with HWE/RMFS regarding termination of Mr. Staples’

  employment contract. HWE/RMFS were not parties to the contract itself.

3. Under Arkansas law the conduct of HWE/RMFS must be improper as the

  factors of the Restatement (Second) of Torts Section 767 are applied to such

  conduct. Stewart Title, supra, and Baptist Health, supra. Mr. Staples claims

  that HWE/RMFS improperly interfered with his employment contract with

  Simmons as addressed above.

HWE/RMFS/Simmons interference with Mr. Staples’ consulting agreement
with DSM3:

1. After Ron Eisenman formed the LLC DSM3 owned jointly between Mrs.

  Staples and Ms. Blanchard, DSM3 entered into a consulting contract or
                                     27
       Case
        Case7:18-cv-00160-LSC
              7:18-cv-00160-LSC Document
                                 Document78-3 Filed 02/04/19
                                          66 Filed  02/11/19 Page
                                                             Page 28
                                                                  29 of
                                                                     of 68
                                                                        111




        agreement with Mr. Staples.       The December 21, 2017 Memorandum as

        between the Defendants addressed Mr. Staples resigning his role as a

        consultant under Plan A or, if he did not cooperate, under Plan B HWE/RMFS

        would end (actually suspend) its separate contract or agreement with DSM3-

        in essence choking off the source of funds into DSM3 to fund Mr. Staples’

        consulting job or agreement and interfering with it.

     2. Mr. Staples did not agree to either Plan A or B as planned out by the

        Defendants. HWE/RMFS/Simmons ended his consulting job by temporarily

        suspending the separate Broker contract with DSM3 and withholding

        commission earnings flowing into DSM3 for December 2017. Mr. Staples

        alleges these actions constitute tortious interference under Alabama law.

     3. The legal elements of such tort in Alabama are: (1) the existence of a contract

        or business relation (the consulting agreement created by Eisenman)20; (2)

        Defendant’s knowledge of the contract or business relation (The December

        21, 2017 Memorandum clearly shows Defendants’ knew of the contract or

        relation as they planned how to end it); (3) intentional inference by the


20
  As noted Eisenman charged for the creation of the agreement. As 50% owner of
the LLC 50% of Eisenman’s legal fees were paid by Mrs. Staples since they were
passed through to her as 50% owner. Eisenman is also an agent for HWE/RMFS
and his knowledge is imputed to HWE/RMFS- inclusive of creation of the various
legal documents creating the entities involved in this suit which were sought to be
ended by Defendants on December 12, 2017 and as memorialized in the Planning
Memorandum of December 21, 2017.
                                           28
    Case
     Case7:18-cv-00160-LSC
           7:18-cv-00160-LSC Document
                              Document78-3 Filed 02/04/19
                                       66 Filed  02/11/19 Page
                                                          Page 29
                                                               30 of
                                                                  of 68
                                                                     111




     Defendants (Defendants planned how to end the contract or relation); (4)

     absence of justification (an affirmative defense of Defendants); and (5)

     damage to Plaintiff as a result. Gross v. Lowder Realty Better Homes &

     Gardens, 494 So.2d 590, 593 (Ala. 1986).

Oppression and Breach of Fiduciary Obligations concerning Mrs. Staples’
ownership and employment interest with DSM3:


  1. The December 21, 2017 Memorandum sets out Defendants’ plans about Mrs.

     Staples. Under Plan A if Mr. Staples cooperated, Mrs. Staples would resign

     from DSM3 and sign over all her ownership to Blanchard. If Mr. Staples did

     not cooperate, then RMFS would terminate its broker agreement with DSM3-

     again actually suspended it.

  2. Mr. Staples did not agree to Plan A.     HWE/RMFS thereafter suspended

     temporarily the broker agreement pending Mrs. Staples’ sale of her ownership

     interest to Blanchard for $10.00 Dollars. HWE/RMFS instructed Simmons

     and Simmons withheld payment of commissions owed to DSM3. Such actions

     placed pressure (squeezing) on Mrs. Staples ownership and employment

     interest.

  3. HWE/RMFS stole Alabama employees of DSM3 in violation of employment

     agreements prepared by Eisenman- 50% of the fees for their creation which

     were paid by Mrs. Staples. Eisenman and Blanchard participated in the


                                      29
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 30
                                                             31 of
                                                                of 68
                                                                   111




   December 12, 2017 meeting where the planning concerning Mrs. Staples was

   conducted.    These actions effectively killed DSM3 and Mrs. Staples’

   ownership and employment rights and interests therein.

4. Under Alabama law an obligation of fairness rises to the level of a fiduciary

   duty as between owners of a business. Burt v. Burt Boiler Works, Inc., 360

   So.2d 327 (Ala. 1978). Furthermore, one owner cannot avoid a duty to act

   fairly towards another merely because some action taken is alleged to be

   legally authorized. Burt at 331. See Defendants’ claim that the Broker

   Agreement could be terminated with 30 days’ notice.

5. This Court opinioned in its Opinion in Sirmon v. Wyndham Vacation Resorts,

   710-cv-2717-LSC, that Alabama law recognizes fiduciary relationships in a

   variety of contexts. “Fiduciary responsibilities are not limited to a confined

   set of relationships, but rather apply to all persons who occupy a position out

   of which the duty of good faith ought in equity and good conscious to arise.”

   Morgan Plan Co. v. Velliantis, 116 So.2d 600, 603 (Ala. 1959).

6. The Operating Agreement for the LLC did not limit its purpose solely to being

   in a broker relationship with HWE/RMFS.        The agreement further did not

   limit in any way application of the State of Delaware’s (where the entity was

   formed) (the entity was operated from Alabama) default rules for fiduciary




                                      30
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 31
                                                             32 of
                                                                of 68
                                                                   111




   duties. As such Blanchard and Eisenman as agents for HWE and/or RMFS

   and/or DSM3 owed Mrs. Staples fiduciary duties of care and loyalty.

7. Under Delaware or Alabama law the elements concerning breach of fiduciary

   duties are similar. As concerns the duty of care a negligence standard is

   employed. The elements are: (1) the existence of a fiduciary relationship; (2)

   a breach of duty; (3) participation in the breach by the Defendants; and (4)

   damages proximately caused by the breach. Malpiede v. Townson, 780 A.2d

   1075 (DelSupr. 2001); Aliant Bank v. Four Star Invs., Inc., 244 So.3d 896

   (Ala. 2017). Mrs. Staples claims that Eisenmen and Blanchard, inclusive of

   their agency relationship on behalf of HWE (RMFS) and DSM3, participated

   in the breaches alleged in this case.

8. Mrs. Staples contends that the actions discussed oppressed and breached her

   ownership and employment rights in DSM3. Mrs. Staples further claims that

   the actions were done with a design or purpose to inflict injury upon her as

   planned out by Defendants-to in essence cause the demise of the Staples’

   family abilities to earn livings.

9. Mrs. Staples alleges that the actions were done with indifference and to force

   her sale out to Blanchard of her interest in DSM3 at a low amount for $10.00

   Dollars and to end her employment rights. Defendants clearly anticipated




                                       31
    Case
     Case7:18-cv-00160-LSC
           7:18-cv-00160-LSC Document
                              Document78-3 Filed 02/04/19
                                       66 Filed  02/11/19 Page
                                                          Page 32
                                                               33 of
                                                                  of 68
                                                                     111




     obtaining liability releases as part of their collaboration and planning on

     December 12, 2017 concerning the Staples family.

Tortious interference with Mrs. Stables Employment with DSM3:


  1. Simmons and HWE had no relationship with DSM3 except Simmons, as part

     of its administrative functions for the venture as between Simmons and HWE,

     agreed to process payment of RMFS’ broker commissions to its Broker

     DSM3. Both Defendants were aware of Mrs. Staples’ ownership in and

     employment with DSM3 as reflected by the contents of the December 21,

     2017 Memorandum. Defendants planned among them to end her ownership

     and employment in the LLC entity. Mrs. Staples claims that Defendants

     intended to interfere with her rights and employment relationship with DSM3

     if Mr. Staples did not cooperate under Plan A.

Defamation by HWE and RMFS of Mr. Staples:

  1. Under Alabama law the essence of an action for Defamation is the protection

     of a person such as Mr. Staples’ interest in his reputation. See Blevins v. W.F.

     Barnes Corp., 768 So.2d 386 (Ala Civ.App. 1999). Alabama law recognizes

     special protection to a persons’ reputation relative to his or her business,

     profession, or employment. Gray v. WALA-TV, 384 So.2d 1062 (Ala. 1980).

     A Corporation is liable for slanders uttered by its agents. Cooper v. Alabama

     Farm Bureau Ins. Co., 385 So.2d 630 (1980). HWE (RMFS) is, therefore,
                                        32
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 33
                                                             34 of
                                                                of 68
                                                                   111




   subject to liability for the slanderous statements which Walker made

   concerning Mr. Staples as alleged in this case.

2. The elements of Defamation are: (1) publication or communication to third

   persons of; (2) statements that are disparaging or defamatory and understood

   or accepted by the third person to whom made as naturally and probably

   injurious to the Plaintiff’s reputation; (3) containing sufficient specificity to

   the person made identifying or relating to the Plaintiff; (4) made intentionally

   or under circumstances where the Defendant should anticipate the statements

   happening; and (5) damage to Plaintiff which can be presumed. Blevins,

   supra.

3. A guiding principle of Alabama law is that published words made the basis of

   a defamation action must be construed according to their natural and probable

   effect upon the mind of the average lay person.           A communication is

   considered defamatory if it tends to harm the reputation of another to lower

   him in the estimation of the community or deter others from associating with

   him. Harris v. School Annual Pub’g Co., 466 So.2d 963 (Ala. 1985); Johnson

   Pub’g Co. v. Davis, 271 Ala. 474, 124 So.2d 441 (1960).

4. Certain types of words or communications may be such as to invoke the

   doctrine of slander per se. As concerns Defamation per se, a Plaintiff need

   not prove special harm or special damages for the claim to be actionable. In


                                       33
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 34
                                                             35 of
                                                                of 68
                                                                   111




   Nelson v. Lapeyrouse Grain Corp., 534 So.2d 1085 (Ala. 1988), the Alabama

   Supreme Court noted as follows:

    To establish a prima facie case of Defamation, the Plaintiff must show that
the Defendant was at least negligent. (Citations omitted). Spoken words that
impute to the person of whom they are spoken the commission of an indictable
criminal offense involving infamy or moral turpitude constitute slander
actionable per se. (Citations omitted). When a defamatory publication is
actionable per se, the law infers injury to reputation as a natural consequence of
the defamation and, as a result, the Plaintiff is entitled to presumed damages.
Thus, imputations of indictable criminal offenses are slanderous per se and
relieve a Plaintiff of the requirement of proving actual harm to reputation or any
other damage to recover nominal and compensatory damages.

   Lapeyrouse Grain, supra.

5. Compensatory damages recoverable are not limited to out-of-pocket losses

   and Plaintiffs can show mental anguish and suffering, impairment of

   reputation, and personal humiliation. In fact, personal humiliation is the

   “more customary type of actual harm inflicted by defamatory falsehoods.” C.

   Gamble, Alabama Law of Damages, Sections 36-26 and 36-28 (3d. ed. 1994).

6. Mr. Staples claims that after he refused Plan A of the December 21, 2017

   Memorandum of the Defendants and after he and Mrs. Staples filed suit,

   Walker, as a continuation of wrongful conduct directed against Mr. Staples

   and to “pile on” and add harms upon harms, defamed him to representatives

   of Sysco and other food industry persons.

7. Mr. Staples contends that Walker stated to Kristin Caffey, a Sysco Executive

   and Senior Director of Poultry, that Mr. Staples (1) stole money from him or
                                      34
       Case
        Case7:18-cv-00160-LSC
              7:18-cv-00160-LSC Document
                                 Document78-3 Filed 02/04/19
                                          66 Filed  02/11/19 Page
                                                             Page 35
                                                                  36 of
                                                                     of 68
                                                                        111




        his companies; (2) had engaged in underhanded conduct with regard to Sysco

        Corporation; (3) was not a good or ethical person; (4) was doing bad things in

        the food industry; and (5) had tried to steal his company with other people.

        Mr. Staples claims these statements were made to harm his reputation in the

        industry and harm his ability to become employed.

Civil Conspiracy:

     1. In Sirmon, supra, your Honor stated that a civil conspiracy is “a combination

        of two or more individuals to accomplish an unlawful purpose or to

        accomplish a lawful end by unlawful means.” McLemore v. Ford Motor

        Co., 628 So.2d 548, 550 (Ala. 1993) (citing Barber v. Stephenson, 69 So.2d

        251 (1953) and Edison v. Olin Corp., 527 So.2d 1283, 1285 (Ala. 1988). A

        conspiracy claim, by its nature, is difficult to plead, and courts accordingly

        allow flexibility and relaxed standards of direct evidence versus

        circumstantial evidence to show conspiracy.

     2. As stated in Edison:

    A great quantum of detail need not be required to be alleged as to the formation
of the conspiracy because of the clandestine nature of the scheme or undertaking
engaged in.21 The existence of the conspiracy must often be inferentially and


21
  The December 21, 2017 Memorandum related to Defendants’ collaboration and
planning concerning the Staples on December 12, 2017 was produced by them in
discovery in the case in late December 2018 or early January 2019 in these
proceedings.
                                           35
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 36
                                                                37 of
                                                                   of 68
                                                                      111




circumstantially derived from the character of the acts done, the relation of the
parties, and other facts and circumstances suggestive of concerted action.
527 So.2d at 1285 (quoting O”Dell v. State, 117 So.2d 164, 168 (1960)).
   3. Mr. and Mrs. Staples claim that Defendants collaborated, planned, and

      conspired among themselves on December 12, 2017 to end the Staples’

      families ability to earn livings. To end Mr. Staples’ employment with

      Simmons. To end his consulting agreement with DSM3. To end Mrs.

      Staples’ ownership and employment rights in DSM3. Finally, to carry the

      demise to its ultimate and final conclusion, to end the Staples’ daughter

      Blair’s employment with Simmons also.

   4. As further noted in Sirmon, while a corporation cannot conspire with itself,

      it may be found liable for conspiring, through its agents, with another

      corporate entity or third party. Mr. and Mrs. Staples claim this is exactly

      what the December 21, 2017 Memorandum memorializing the Defendants’

      plans shows.

                   D. Defendants’ Contentions:

Simmons:

   1. Plaintiffs’ Complaint expressly states that this Court has jurisdiction based

      upon diversity grounds. (Complaint at 10, ¶ 21.)

   2. “A federal court sitting in diversity must apply the choice of law rules of the

      state in which it sits.” Terrell v. Damon Motor Coach Corp., No. 6:12-CV-
                                          36
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 37
                                                             38 of
                                                                of 68
                                                                   111




   02390-LSC, 2013 U.S. Dist. LEXIS 164954, at *7 (N.D. Ala. Nov. 20, 2013)

   (Coogler, J.) (citing U.S. Fid. & Guar. Co. v. Liberty Surplus Ins. Corp., 550

   F.3d 1031, 1033 (11th Cir. 2008).

3. It is well settled that “Alabama law follows the traditional conflict-of-law

   principles of . . . lex loci delicti . . . . Under the principle of lex loci delicti, an

   Alabama court will determine the substantive rights of an injured party

   according to the law of the state where the injury occurred.” Wingo v. S. Co.,

   No. 2:17-cv-01328-LSC, 2018 U.S. Dist. LEXIS 88938, at *21 (N.D. Ala.

   May 29, 2018) (Coogler, J.) (citing Precision Gear Co. v. Cont’l Motors, Inc.,

   135 So. 3d 953, 956 (Ala. 2013)) (quoting Lifestar Response of Alabama, Inc.

   v. Admiral Ins. Co., 17 So.3d 200, 213 (Ala. 2009).

4. “Regardless of whether a tort claim arose from a business relationship, it is

   still treated as a tort claim for purposes of Alabama’s conflict-of-law

   precedent.” Wingo, 2018 U.S. Dist. LEXIS 88938, at *21 (citing Batey &

   Sanders, Inc. v. Dodd, 755 So. 2d 581, 583 (Ala. Civ. App. 1999)).



5. As Alabama law governs Plaintiffs’ claims, the principle of lex loci delicti

   must be applied to this case.

6. Mr. Staples and Mrs. Staples have resided in Alabama since 2015.




                                          37
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 38
                                                             39 of
                                                                of 68
                                                                   111




7. Mr. Staples’ employment with Simmons was terminated in December 2017

   and, as such, his alleged injuries (related to his alleged wrongful termination

   by Simmons) occurred while he resided in Alabama.

8. Because Mr. Staples was allegedly injured in Alabama and Alabama courts

   determine the substantive rights of an injured party according to the law of the

   state where the injury occurred, Mr. Staples’ tort claims in Counts VII, VIII

   and IX against Simmons are governed by Alabama law.

9. Alabama does not recognize Mr. Staples’ asserted causes of action for

   wrongful termination.

10. The Alabama Supreme Court leaves any changes to the “at-will” doctrine,

   including wrongful termination, to the state legislature. Wright v. Dothan

   Chrysler Plymouth Dodge, 658 So. 2d 428, 431 (Ala. 1995).

11. Alabama courts consistently decline to recognize different variations of a

   wrongful termination tort. See, e.g., Salter v. Alfa Insurance Co., 561 So.2d

   1050, 1051-53 (Ala. 1990) (refusing to create tort for wrongful termination

   even when the circumstances of the termination were alleged to have violated

   public policy); Hinrichs v. Tranquilaire Hosp., 352 So. 2d 1130 (Ala. 1977)

   (affirming judgment for defendant employer where plaintiff alleged that she

   had been terminated in retaliation for her refusal to perform or condone illegal

   acts).


                                      38
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 39
                                                             40 of
                                                                of 68
                                                                   111




12. In Count VII, Plaintiffs allege that Mr. Staples was wrongfully terminated

   under an implied contract/promissory estoppel theory. However, this is not a

   recognized cause of action in Alabama.

13. Alabama courts have “declined to judicially create a public policy exception

   to the employment ‘at-will’ doctrine.” Howard v. Wolff Broadcasting Corp.,

   611 So. 2d 307, 312 (Ala. 1992).

14. Alabama courts have routinely held that an employee may be terminated for

   “a good reason, a wrong reason, or no reason.” Cunningham v. Dabbs, 703

   So. 2d 979, 981 (Ala. Civ. App. 1997) (emphasis in original).

15. In Alabama, employees are precluded from recovering damages under a

   wrongful termination tort claim even if the termination arguably would give

   rise to a claim under another law. See Howard, 611 So. 2d 307 (affirming

   judgment for employer in wrongful termination suit where employee had been

   terminated because of her gender).



16. The Alabama Supreme Court has declined to create a public policy exception

   to the “at-will” doctrine where an employee is terminated because he/she

   refuses to commit an illegal act. Wright, 658 So. 2d 428.

17. Given this well-established precedent, which confirms that there is no public

   policy exception created by Alabama courts, Plaintiffs have not identified a


                                      39
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 40
                                                             41 of
                                                                of 68
                                                                   111




   single Alabama statute, case, or other law that would entitle Mr. Staples to

   any relief based upon his allegations.

18. Plaintiffs cannot bring a claim for wrongful termination in violation of public

   policy under Alabama law, and Simmons is entitled to summary judgment on

   Count VIII.

19. However, even if Arkansas law applies to Mr. Staples’ wrongful termination

   claims, which it does not, Mr. Staples was not wrongfully terminated.

20. Simmons terminated Mr. Staples’ employment for legitimate and non-

   retaliatory reasons.

21. While technically employed by Simmons, Mr. Staples was functionally

   expected to manage the business operation of RMFS as the General Manager

   of RMFS.

22. During his employment with Simmons, the vast majority of Mr. Staples’ job

   duties were in furtherance of his position as the General Manager of RMFS.



23. It is undisputed that during his employment with Simmons, at least 80-90%

   of Mr. Staples’ job duties were in furtherance of his position as the General

   Manager of RMFS.




                                      40
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 41
                                                             42 of
                                                                of 68
                                                                   111




24. It is also undisputed that Mr. Staples was relieved of his duties as the General

   Manager of RMFS on December 27, 2017, and that due to his removal as

   General Manager, he was no longer permitted to perform work for RMFS.

25. Because at least 80-90% of Mr. Staples’ job duties involved tasks for RMFS,

   Simmons terminated Mr. Staples as Simmons had no further need for his

   services.

26. As Simmons terminated Mr. Staples after his position was essentially

   eliminated, it is clear that Simmons terminated Mr. Staples for good cause.

27. Simmons did not intentionally or unlawfully interfere with Mrs. Staples’

   membership interest in DSM.

28. The tort of intentional interference with contractual or business relations is

   well-established under Alabama law, and the essential elements include: “(1)

   the existence of a protectable business relationship; (2) of which the defendant

   knew; (3) to which the defendant was a stranger; (4) with which the defendant

   intentionally interfered; and (5) damage.” Ex parte Hugine, No. 1130428,

   2017 Ala. LEXIS 26, at *66-67 (Ala. Mar. 17, 2017) (citing White Sands Grp.,

   L.L.C. v. PRS II, LLC, 32 So. 3d 5, 14 (Ala. 2009)).



29. Simmons is initially entitled to summary judgment on Ms. Staples’ claim for

   intentional interference with the business relationship and employment of


                                       41
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 42
                                                             43 of
                                                                of 68
                                                                   111




   Mrs. Staples as managing member of DSM (Count IV) because Simmons

   cannot be defined as a “stranger” to Mrs. Staples and DSM’s relationship

   under clearly established precedent.

30. Under Alabama law, a defendant “is not a ‘stranger’ to a contract or business

   relationship when: (1) the defendant is an essential entity to the purported

   injured relations; (2) the allegedly injured relations are inextricably a part of

   or dependent upon the defendant’s contractual or business relations; (3) the

   defendant would benefit economically from the alleged injured relations; or

   (4) both the defendant and the plaintiff are parties to a comprehensive

   interwoven set of contracts or relations.” Waddell & Reed, Inc. v. United

   Investors Life Ins. Co., 875 So. 2d 1143, 1156 (Ala. 2003) (emphasis added).

31. Plaintiffs bear the burden of proving that Simmons is a stranger to the

   agreement between DSM and Mrs. Staples. See Fitzpatrick v. Hoehn, No.

   1160348, 2018 Ala. LEXIS 22, at *29 (Ala. Mar. 2, 2018).

32. Plaintiffs cannot prove that Simmons is a stranger to the business relationship

   between Mrs. Staples and DSM for multiple reasons.



33. Simmons was not a party to the brokerage agreement between DSM and

   RMFS, and Simmons did not sign such agreement (nor is its name even

   mentioned in the agreement).


                                       42
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 43
                                                             44 of
                                                                of 68
                                                                   111




34. It is illogical and inconsistent to assert that Mrs. Staples was harmed because

   Simmons failed to pay commission payments to DSM, yet simultaneously

   reason that Simmons is a stranger to that very relationship.

35. As Simmons was responsible for sending commission payments owed to

   DSM pursuant to a contractual agreement between itself and RMFS and in

   furtherance of a contractual agreement between RMFS and DSM, it is evident

   that Mrs. Staples’ alleged injury caused by the withholding of such payments

   is “inextricably a part of or dependent upon the defendant’s contractual or

   business relations.” See Waddell & Reed, Inc., 875 So. 2d at 1156.

36. “If a participant has a legitimate economic interest in and a legitimate

   relationship to the contract, then the participant enjoys a privilege of

   becoming involved without being accused of interfering with the contract.”

   Walter Energy, Inc. v. Audley Capital Advisors LLP, 176 So. 3d 821, 829

   (Ala. 2015); see also Waddell & Reed, Inc., 875 So. 2d at 1157 (“One cannot

   be guilty of interference with a contract even if one is not a party to the

   contract so long as one is a participant in a business relationship arising from

   interwoven contractual arrangements that include the contract”).



37. Simmons derived an economic benefit from DSM and was invested in the

   success of DSM’s operations, which was tied to its own revenue.


                                      43
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 44
                                                             45 of
                                                                of 68
                                                                   111




38. As Simmons and RMFS had a profit sharing agreement, Simmons necessarily

   stood to benefit for any sales made by DSM.

39. Simmons was an essential entity to the relationship between Mrs. Staples and

   DSM as Simmons was responsible for sending commission payments owed

   to DSM pursuant to a contractual agreement between itself and RMFS and in

   furtherance of a contractual agreement between RMFS and DSM.

40. DSM was created, at least in part, for the purpose of allowing Simmons to

   transact business, and Simmons must therefore be seen as a participant in a

   business relationship between DSM and Mrs. Staples, instead of as a stranger

   to it. See Tom’s Foods, Inc. v. Carn, 896 So. 2d 443, 455 (Ala. 2004) (holding

   that the defendant was not a stranger to the business relationship between the

   other parties because the defendant “was involved in creating that

   relationship”); BellSouth Mobility, Inc. v. Cellulink, Inc., 814 So. 2d 203, 214

   (Ala. 2001) (holding that where a contract would not have been consummated

   without the participation of a certain party, that party is “anything but a

   stranger to the relationship”).



41. DSM is the individual/entity that allegedly suffered harm by Simmons’

   alleged withholding of commission payments (on behalf of RMFS). (See e.g.,

   Complaint at 9, ¶ 20)


                                      44
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 45
                                                             46 of
                                                                of 68
                                                                   111




42. Simmons did not intentionally interfere with Mrs. Staples, as Simmons only

   had an indirect business relationship with DSM (through its commission

   payments on behalf of RMFS), and had no business relationship with Mrs.

   Staples, as Simmons is not alleged to have withheld commission payments

   from Mrs. Staples.

43. Mrs. Staples testified during her deposition that Simmons did not do anything

   to directly interfere with her status as a fifty percent manager or member of

   DSM. (K. Staples Dep. at 59:15-19.)

44. Mrs. Staples acknowledged during her deposition that RMFS had the right to

   terminate the broker agreement between DSM and RMFS for any reason. (K.

   Staples Dep. at 25:10-13.)

45. As RMFS was the entity that terminated the broker agreement between itself

   and DSM, and as RMFS was a party to the brokerage agreement (and

   Simmons was not a party to such agreement), it is clear that Simmons did not

   intentionally interfere with Mrs. Staples.

46. Mrs. Staples admitted during her deposition that Mr. Staples’ termination did

   not directly impact her employment with DSM. (K. Staples Dep. at 54:15-

   21.)

47. Plaintiffs allege that Simmons civilly conspired against Mrs. Staples with

   HWE and RMFS (Count VI), and civilly conspired with HWE and/or RMFS


                                      45
  Case
   Case7:18-cv-00160-LSC
         7:18-cv-00160-LSC Document
                            Document78-3 Filed 02/04/19
                                     66 Filed  02/11/19 Page
                                                        Page 46
                                                             47 of
                                                                of 68
                                                                   111




   against Mr. Staples with regard to his alleged wrongful termination (Count

   IX).

48. It is well established under Alabama law that “[c]onspiracy is not an

   independent cause of action; therefore, when alleging conspiracy, a plaintiff

   must have a viable underlying cause of action.” Drill Parts & Serv. Co. v. Joy

   Mfg. Co., 619 So. 2d 1280, 1290 (Ala. 1993); Catlin Syndicate Ltd. v. Ramuji,

   LLC, No. 4:16-cv-1331-VEH, 2017 U.S. Dist. LEXIS 132018, at *28 (N.D.

   Ala. Aug. 18, 2017).

49. Plaintiffs’ civil conspiracy claims against Simmons lack merit because there

   are no grounding causes of action for these claims.

50. Because Plaintiffs cannot prevail on Count IV against Simmons (Mrs. Staples’

   intentional interference claim), and as Simmons is not named as a defendant

   in Count V (breach of fiduciary duty against HWE and/or RMFS), the civil

   conspiracy claim against Simmons in Count VI necessarily fails as a matter

   of law as there is no underlying tort claim upon which it can be based.



51. Where there is no actionable cause of action underlying a conspiracy claim,

   the conspiracy claim cannot stand under Alabama law. Goolesby v. Koch

   Farms, LLC, 955 So. 2d 422, 430 (Ala. 2006); Southland Health Servs., Inc.

   v. Bank of Vernon, 887 F. Supp. 2d 1158, 1181 (N.D. Ala. Aug. 9, 2012)


                                     46
       Case
        Case7:18-cv-00160-LSC
              7:18-cv-00160-LSC Document
                                 Document78-3 Filed 02/04/19
                                          66 Filed  02/11/19 Page
                                                             Page 47
                                                                  48 of
                                                                     of 68
                                                                        111




        (Coogler, J.) (finding that “[w]ithout other independent claims on which to

        base it, the conspiracy claim fails as a matter of law; [a] civil conspiracy

        cannot exist in the absence of an underlying tort”) (internal quotations

        omitted).

     52. By law, Simmons cannot conspire with itself. United States v. Arbane, 446

        F.3d 1223, 1228 (11th Cir. 2006) (finding that it is “axiomatic that you cannot

        have a conspiracy without an agreement between two or more culpable

        conspirators”).

     53. Because Simmons is the only defendant to Count VII (wrongful termination

        of Mr. Staples based on an implied contract/promissory estoppel theory under

        Arkansas law) and Count VIII (wrongful termination of Mr. Staples based

        upon public policy exceptions under Arkansas law), Count IX (civil

        conspiracy) must be dismissed against Simmons as a matter of law as there

        are no alleged co-conspirators to the underlying torts, precluding a conspiracy

        claim.

HWE and RMFS:

1.      Tortious Interference

        This Court’s decision in Nimbus Technologies, Inc v. SunnData Products,

Inc., 2005 W.L. 6133373 (N.D. Ala. Dec. 7, 2005) (Coogler, J.) sets out the relevant

tests for a claim of tortious interference as follows:
                                           47
Case
 Case7:18-cv-00160-LSC
       7:18-cv-00160-LSC Document
                          Document78-3 Filed 02/04/19
                                   66 Filed  02/11/19 Page
                                                      Page 48
                                                           49 of
                                                              of 68
                                                                 111




The elements of a claim for interference with contractual or business

relations are: “1) the existence of a contract or business relation; 2) the

defendant’s knowledge of the contract or business relation; 3)

intentional interference by the defendant with the contract or business

relation; 4) the absence of justification or the defendant’s interference;

and 5) damage to the plaintiff as a result of the interference.” See Ex

parte Awtrey Realty Co., Inc., 827 So. 2d 104, 108—9 (Ala. 2001)

(quoting Soap Co. v. Ecolab, Inc., 646 So. 2d 1366, 1371 (Ala. 1994)).

Additionally, a plaintiff must produce “some evidence of fraud, force,

or coercion [ ] on the defendant’s part.” Joe Cooper & Assocs., Inc. v.

Cent. Life Assurance Co., 614 So. 2d 982, 986 (Ala. 1992) (citing

Griese-Traylor Corp. v. First Nat. Bank of Birmingham, 572 F.2d 1039,

1045 (5th Cir. 1978)).      It is clear that under Alabama law, “an

affirmative or threatened act of interference, as distinguished from a

refusal or failure to carry out a particular promise, if an essential

element of a cause of action for tortious interference with business

relations.” Griese-Traylor Corp., 572 F.2d at 1045 (citing Alabama

Power Co. v. Thompson, 178 So. 2d 525, 528 (Ala. 1965)). Moreover,

the plaintiff must establish that the defendant is a “stranger to the

contract with which [he] allegedly interfered.” Tom’s Foods, Inc. v.


                                    48
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 49
                                                                50 of
                                                                   of 68
                                                                      111




      Carn, 896 So. 2d 443, 454 (Ala. 2004) (quoting Atlanta Market Ctr.

      Management Co. v. McLane, 503 S.E. 2d 278, 282 (Ga. 1998)). This

      is the case because a party to a contract cannot be held liable for

      tortiously interfering with that contract. Id. (quoting Lolley v Howell,

      504 So. 2d 253, 255 (Ala. 1987)). A defendant is considered to be a

      “party in interest” to a contractual relationship if the defendant may

      claim “any beneficial or economic interest in, or control over, that

      relationship.” Id. (quoting McLane, 503 S.E. 2d at 282.)

2.    In Count One of the Complaint, John Staples alleges that HWE and RMFS

tortiously interfered with his business relationship with Simmons. HWE and RMFS

are not strangers to that business relationship and they therefore cannot tortiously

interfere with it. A third party cannot be a stranger to a business relationship when

“the defendant and the plaintiff are parties to a comprehensive interwoven set of

contracts or relations.” Waddell & Reed, Inc. v. United Investors Life Insurance

Co., 875 So. 2d 1143, 1156 (Ala. 2003). A defendant also cannot be a stranger if it

is essential to the business relationship or would benefit economically from the

alleged injured relations. Id.

3.    Although HWE and Simmons never executed the memorandum of

understanding regarding RMFS (Walker Depn., Ex. 8), they have nevertheless lived

under certain aspects of that arrangement. Simmons and HWE therefore have a

                                         49
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 50
                                                                51 of
                                                                   of 68
                                                                      111




contractual relationship with respect to RMFS. Simmons in turn employed John

Staples. Simmons loaned John Staples to RMFS to act as the general manager of

RMFS. In return, RMFS paid Simmons for all salary and benefits received by John

Staples. John Staples therefore had an employment contract with Simmons, a

business relationship with RMFS, and RMFS had a contractual understanding with

Simmons about the payment of his salary and benefits. This set of comprehensive,

interwoven contracts and relations defeats any claim for tortious interference.

4.    In addition, HWE and RMFS are essential to the business relationship and

benefit economically from John Staples’ employment relationship with Simmons.

The business of RMFS was to sell chicken. John Staples was responsible for running

the operation for the sale of RMFS’s products. RMFS was therefore essential to the

relationship, because absent its need for a general manager, Simmons would not

have loaned John Staples to RMFS. Similarly, as the owner of RMFS, HWE

benefited from the sales activities of RMFS. For that reason, HWE and RMFS

cannot be liable for tortious interference with John Staples’ employment relationship

with Simmons.

5.    Count Two of the Complaint alleges that HWE and RMFS tortiously

interfered with John Staples’ business relationship with DSM. John Staples acted as

a consultant to DSM. DSM in turn acted as the broker for RMFS. John Staples’

consultancy with DSM was designed to assist DSM in the sale of RMFS’ products.


                                         50
      Case
       Case7:18-cv-00160-LSC
             7:18-cv-00160-LSC Document
                                Document78-3 Filed 02/04/19
                                         66 Filed  02/11/19 Page
                                                            Page 51
                                                                 52 of
                                                                    of 68
                                                                       111




RMFS was therefore not a stranger to the consultancy relationship between John

Staples and DSM. HWE, as the owner of RMFS, was also not a stranger. Carn, 896

So. 2d at 454 (control over the business relationship is enough to show that a party

is not a stranger to the agreement).

6.    Count Four of the Complaint alleges tortious interference by HWE and RMFS

with Kym Staples’ employment with DSM. Kym Staples was an owner of DSM

pursuant to an operating agreement.       Kym Staples also signed the brokerage

agreement with RMFS on behalf of DSM.               The purpose of Kym Staples’

employment with DSM was to sell chicken on behalf of RMFS. Kym Staples met

with representative of RMFS from time to time to discuss issues relating to the sale

of RMFS’ products. RMFS was therefore not a stranger to the relationship between

Kym Staples and DSM. HWE, as the owner of RMFS, was likewise not a stranger

to the relationship.

7.     Breach of Fiduciary Duty

      Count Five alleges that HWE and RMFS breached their fiduciary duty to Kym

Staples. No such fiduciary duty exists.

8.    “The elements of a breach-of-fiduciary-duty claim are the existence of a

fiduciary duty, a breach of that duty, and damage suffered as a result of that breach.

Regions Bank v. Lowrey, 101 So. 3d 210, 219 (Ala. 2012).” Aliant Bank v. Four

Star Investments, Inc., 244 So. 3d 896, 907 (2017).

                                          51
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 52
                                                                53 of
                                                                   of 68
                                                                      111




9.    “The determination whether a duty exists is generally a question of law for

the court to decide. Ex parte BASF Constr. Chems., LLC, 153 So. 3d 793, 801–02

(Ala. 2013).” Id. 908.

      “In Alabama, a fiduciary or confidential relationship [has been] defined

      [as follows]:

      “ ‘ “ ‘A confidential relationship is one in which one person occupies

      toward another such a position of adviser or counselor as reasonably to

      inspire confidence that he will act in good faith for the other’s interests,

      or when one person has gained the confidence of another and purports

      to act or advise with the other’s interest in mind; where trust and

      confidence are reposed by one person in another who, as a result, gains

      an influence or superiority over the other; and it appears when the

      circumstances make it certain the parties do not deal on equal terms,

      but, on the one side, there is an overmastering influence, or, on the

      other, weakness, dependence, or trust, justifiably reposed; in both an

      unfair advantage is possible. It arises in cases in which confidence is

      reposed and accepted, or influence acquired, and in all the variety of

      relations in which dominion may be exercised by one person over

      another.’ ” ’ DGB, LLC v. Hinds, 55 So. 3d 218, 233 (Ala. 2010)

      (quoting Bank of Red Bay v. King, 482 So. 2d 274, 284 (Ala. 1985),

                                           52
      Case
       Case7:18-cv-00160-LSC
             7:18-cv-00160-LSC Document
                                Document78-3 Filed 02/04/19
                                         66 Filed  02/11/19 Page
                                                            Page 53
                                                                 54 of
                                                                    of 68
                                                                       111




      quoting in turn 15A C.J.S. Confidential (1967)).”

      “Further, a fiduciary relationship is defined as:

      “ ‘[a] relationship in which one person is under a duty to act for the

      benefit of another on matters within the scope of the relationship ....

      Fiduciary relationships usually arise in one of four situations: (1) when

      one person places trust in the faithful integrity of another, who as a

      result gains superiority or influence over the first, (2) when one person

      assumes control and responsibility over another, (3) when one person

      has a duty to act for or give advice to another on matters falling within

      the scope of the relationship, or (4) when there is a specific relationship

      that has traditionally been recognized as involving fiduciary duties, as

      with a lawyer and a client or a stockbroker and a customer.’ Swann v.

      Regions Bank, 17 So. 3d 1180, 1193 (Ala. Civ. App. 2008) (quoting

      Black’s Law Dictionary, 1315 (8th. 2004)).”

Id. at 916

10.   Kym Staples had no such relationship with HWE and RMFS. Kym Staples

was an employee and owner of DSM, the broker from RMFS. HWE and RMFS had

no ownership with DSM. There is no evidence that would support a duty to Kym

Staples.


                                          53
      Case
       Case7:18-cv-00160-LSC
             7:18-cv-00160-LSC Document
                                Document78-3 Filed 02/04/19
                                         66 Filed  02/11/19 Page
                                                            Page 54
                                                                 55 of
                                                                    of 68
                                                                       111




11.   Conspiracy

      Counts Three, Six and Nine allege that HWE and RMFS participated in a

conspiracy to harm John and Kym Staples. As shown above, the tort claims asserted

by Mr. and Mrs. Staples lack merit. Conspiracy itself furnishes no civil cause of

action.” Triple J Cattle, Inc., v. Chambers, 621 So. 2d 1221, 1225 (1993). Absent

a cognizable tort, Plaintiffs’ conspiracy claims all fail as well.

12.   Defamation

      Count Ten alleges that HWE and RMFS defamed John Staples. He, however,

has not presented any admissible evidence that any defamatory statements were

made. John Staples has also failed to allege or prove special damages.

13.   Tortious Interference Post Employment

      Count Eleven of the Complaint asserts that HWE and RMFS, in defaming

him, also tortiously interfered with his business relationships to earn a living. Mr.

Staples has since testified that he knows of no business relationship that has been

affected by any conduct of HWE or RMFS.

14.   Objections to Plaintiffs’ Contentions:

      August 1, 2018 was the last day to offer amendments to the pleadings pursuant

to this Court’s Scheduling Order of May 15, 2018. The Third Amended Complaint

(Dkt. 038) is Plaintiffs’ last and governing pleading.


                                           54
      Case
       Case7:18-cv-00160-LSC
             7:18-cv-00160-LSC Document
                                Document78-3 Filed 02/04/19
                                         66 Filed  02/11/19 Page
                                                            Page 55
                                                                 56 of
                                                                    of 68
                                                                       111




      Plaintiffs’ Contentions nevertheless attempt to amend the pleadings by adding

or changing their theories of the case. For instance, Ms. Staples claims that two non-

parties owed her a fiduciary duty. ¶ 21. Plaintiffs then assert for the first time that

RMFS is a joint venture, a position that is wrong as a matter of fact (it is an LLC)

and not asserted in the Third Amended Complaint. p. 26, ¶ 1-3.

      Plaintiffs also introduce the concept of a principal’s liability for the actions of

an agent for the first time at p. 31, ¶ 6. Claims of Agency and the principal’s liability

for acts of alleged agents are not part of this case.

      In their discussion about defamation, ¶ 7, Plaintiffs totally contradict the

testimony given by John Staples at his deposition that there were only two statements

made by Walker to Caffey that he considered defamatory.

      HWE and RMFS object to all attempts by Plaintiffs to amend the pleadings in

this fashion.

                         RMFS’ Counterclaim Contentions

                                           1.

      J. Staples was the general manager of RMFS.

                                           2.

      RMFS is in the food service business.




                                           55
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 56
                                                                57 of
                                                                   of 68
                                                                      111




                                         3.

      As general manager, J. Staples was responsible for the day to day operations

of RMFS, including dealings with Simmons.

                                         4.

      RMFS reposed great trust and confidence in J. Staples.

                                         5.

      Because he ran the day to day operations, supervised its employees, negotiated

with suppliers and customers, and ran the relationship with brokers, Staples

exercised a controlling influence over RMFS’ business activities and conduct.

                                         6.

      J. Staples has violated that trust by approving unauthorized commission

payments for his benefit and the benefit of his wife (K. Staples) and daughter (Blair

Staples) and obtaining reimbursement for business expenses that were not incurred

for the benefit of RMFS, including expenses that were for the benefit of DSM.

                                         7.

      In addition, J. Staples violated his trust when on December 16, 2017, J. Staples

sent an email to Robert Thurber (a board member of Tyson) containing RMFS

confidential information concerning its sales volume and revenue. Staples provided




                                         56
       Case
        Case7:18-cv-00160-LSC
              7:18-cv-00160-LSC Document
                                 Document78-3 Filed 02/04/19
                                          66 Filed  02/11/19 Page
                                                             Page 57
                                                                  58 of
                                                                     of 68
                                                                        111




similar confidential information to a company called Radian that he wanted to do

business with.

                                         DSM

                                          8.

       Sometime in 2014, J. Staples fired the existing brokers and hired Diversified

Food Solutions (“DFS”), for the sale of some of RMFS’ food products.

                                          9.

       J. Staples did not inform Walker prior to firing the existing brokers and hiring

DFS.

                                          10.

       J. Staples did not disclose to Walker at such time that his wife, K. Staples, was

one of the owners of DFS.

                                          11.

       J. Staples created and oversaw the RMFS relationship with DFS.

                                          12.

       J. Staples eventually disclosed to Walker that RMFS was using DFS as a

broker after Walker was informed about it by a third party.




                                           57
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 58
                                                                59 of
                                                                   of 68
                                                                      111




                                          13.

      DFS was only supposed to receive commissions on Category Management

(CAT-MAN) products sold to Sysco.

                                          14.

      Instead, J. Staples approved commissions for sales of Contract Management

(CON-MAN) products and sales to other distributors.

                                          15.

      Based upon her ownership interest in DFS, K. Staples received a share of the

inflated profits of DFS in addition to her salary.

                                          16.

      J. Staples caused RMFS to enter into a new broker arrangement with

Diversified Sales & Marketing (“Diversified”) as of October 27, 2014.

                                          17.

      In an effort to increase the amount of profits distributed to K. Staples, J.

Staples continued to approve the payment of commissions to Diversified on non-

CATMAN product lines.

                                          18.

      Not until 2016 did Walker learn that K. Staples owned a 60% majority equity

stake in Diversified when J. Staples informed Walker of his intent to sell the other

                                          58
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 59
                                                                60 of
                                                                   of 68
                                                                      111




40% to Robert Thurber, which Walker opposed (for reasons including Thurber’s

affiliation with an RMFS competitor).

                                         19.

      Diversified was terminated as of September 30, 2016 and was replaced as

broker by DSM Sales and Marketing, LLC (“DSM”) as of October 1, 2016.

                                         20.

      The members of DSM were K. Staples and Julie Blanchard with equal shares.

                                         21.

      In a continued effort to increase the amount of profits distributed to K. Staples,

J. Staples continued to approve the payment of commissions to DSM on non-

CATMAN product lines.

                                         22.

      These payments were not for the benefit of RMFS and were paid solely to

increase DSM’s profits, of which K. Staples received at least 50%.

                                         23.

      J. Staples was able to avoid detection because the back office function for the

payment of commissions was performed by Simmons, and J. Staples either (i) did

not provide commission reports to Walker and Blanchard, or (ii) altered Simmons’



                                          59
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 60
                                                                61 of
                                                                   of 68
                                                                      111




commission reports when he received them from Simmons before forwarding them

to Walker and Blanchard.

                                         24.

      In all, the excess commissions amounted to $284,777.

                                         25.

      Beginning in mid-2017, Walker repeatedly informed J. Staples that DSM was

not meeting the needs of RMFS.

                                         26.

      Prior to that time, Walker informed J. Staples that he was not satisfied with J.

Staples’ performance as general manager and had lost trust in J. Staples’ ability to

lead RMFS because of his family trying to act as RMFS’ broker.

                                         27.

      Prior to November 2017, Walker informed J. Staples that he was going to

transition from using DSM as a broker.

                                         28.

      Armed with that information, J. Staples sought to find a new broker to work

with RMFS that would employ his wife and daughter.




                                         60
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 61
                                                                62 of
                                                                   of 68
                                                                      111




                                         29.

      J. Staples also spoke with Robert Thurber about setting up a new broker in

which J. Staples or K. Staples, or both would own equity.

                                         30.

      At a meeting in December 2017 with Eric Martin and Chris Craddock of FSE

(a broker), as a quid pro quo for giving the prospective broker RMFS’ business, J.

Staples asked that the broker hire K. Staples and Blair Staples as employees, contrary

to Walker’s plans for new brokers (of which plans J. Staples was aware).

                                     Expenses

                                         31.

      As general manager, J. Staples approved business expenses incurred by

employees, including himself, that were paid by RMFS.

                                         32.

      Unbeknownst to RMFS, J. Staples approved expense reimbursement for

personal expenses and expenses of DSM that were paid out of RMFS’ funds.

                                         33.

      J. Staples did not want Walker to see the expense reports.




                                          61
        Case
         Case7:18-cv-00160-LSC
               7:18-cv-00160-LSC Document
                                  Document78-3 Filed 02/04/19
                                           66 Filed  02/11/19 Page
                                                              Page 62
                                                                   63 of
                                                                      of 68
                                                                         111




                                          34.

        J. Staples again avoided detection because the back office accounting function

for the payment of expenses was performed by Simmons, which in turn was relying

on J. Staples’ approval of the expense reports.

                                          35.

        The improper expenses charged to RMFS included meals J. Staples had with

his wife, family and friends, unauthorized office expenses, a $10,000 contribution to

the University of Alabama, money contributed to his granddaughter’s school,

sporting event tickets, sports memorabilia, gift cards, personal merchandise, travel

costs for personal, family and business travel unrelated to RMFS, numerous

unauthorized add on retainers and commissions, and DSM incurred expenses. These

expenses amount to $70,076. Included in this amount are charges related to Grate

Chef.

                                          36.

        In 2016, J. Staples became interested in having DSM acquire a grilling

equipment company called Grate Chef.

                                          37.

        In May 2016, J. Staples traveled to a trade convention called The National

Hardware Show in Las Vegas.


                                          62
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 63
                                                                64 of
                                                                   of 68
                                                                      111




                                        38.

      That trade show had nothing to do with RMFS’ business.

                                        39.

      J. Staples nevertheless charged all of his travel expenses related to the trade

show to RMFS.

                                        40.

      At the time, J. Staples had in his possession autographed sports memorabilia

signed by Walker, a Heisman Trophy winner, pro football player, Olympic athlete

and sports personality.

                                        41.

      The memorabilia was paid for by RMFS and intended to be used for RMFS’

customers and business development.

                                        42.

      Instead, without authorization, J. Staples used Walker’s name, likeness,

signature and sports memorabilia to attract patrons to the Grate Chef booth at the

trade show.




                                         63
      Case
       Case7:18-cv-00160-LSC
             7:18-cv-00160-LSC Document
                                Document78-3 Filed 02/04/19
                                         66 Filed  02/11/19 Page
                                                            Page 64
                                                                 65 of
                                                                    of 68
                                                                       111




                                       43.

      In March 2017, J. Staples had his daughter Blair photoshop an image of

Walker as part of a Grate Chef promotional advertisement, an endorsement Walker

did not authorize.

                     (Breach of Fiduciary Duty – J. Staples)

                                       44.

      As general manager, J. Staples owed RMFS fiduciary duties of care and

loyalty.

                                       45.

      J. Staples used his position of authority to enrich himself and his family

members at the expense of RMFS’ interests.

                                       46.

      By his acts and omissions, including the self-dealing and use of RMFS’ funds

and property for personal purposes without authorization, J. Staples breached the

fiduciary duties he owed to RMFS.

                                       47.

      RMFS has been damaged by this breach in the amount of $354,777.




                                       64
      Case
       Case7:18-cv-00160-LSC
             7:18-cv-00160-LSC Document
                                Document78-3 Filed 02/04/19
                                         66 Filed  02/11/19 Page
                                                            Page 65
                                                                 66 of
                                                                    of 68
                                                                       111




                                         48.

      J. Staples’ misappropriation and waste of RMFS’ funds shows willful

misconduct, malice, fraud, wantonness, oppression or that entire want of care which

would raise the presumption of conscious indifference to the consequences.

                                         49.

      J. Staples is therefore liable for punitive damages in an amount to be

determined by the enlightened conscience of the jury.

          (Aiding and Abetting Breach of Fiduciary Duty – K. Staples)

                                         50.

      K. Staples knew that J. Staples owed a duty of loyalty and duty of care to

RMFS.

                                         51.

      K. Staples nevertheless assisted her husband in violating those duties in order

to enrich herself.

                                         52.

      K. Staples received profits from unauthorized commissions charged by DFS,

Diversified and DSM, and meals, trips, travel amenities, sporting event tickets, gifts

and other benefits charged to RMFS, directly and indirectly, as a result of J. Staples’

breaches of fiduciary duty.

                                          65
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 66
                                                                67 of
                                                                   of 68
                                                                      111




                                        53.

      K. Staples thus aided and abetted J. Staples’ breach of fiduciary duty.

                                        54.

      K. Staples is liable to RMFS for damages resulting from the breaches of

fiduciary duty in the amount of $354,777.

                                        55.

      K. Staples’ interference with J. Staples’ fiduciary duty shows willful

misconduct, malice, fraud, wantonness, oppression or that entire want of care which

would raise the presumption of conscious indifference to the consequences.

                                        56.

      K. Staples is therefore liable for punitive damages in an amount to be

determined by the enlightened conscience of the jury.

Mr. and Mrs. Staples Response to RMFS Counterclaim;
      1. Mr. and Mrs. Staples deny the counterclaim allegations and demand strict

         proof which they contend there is none concerning their alleged

         activities.


Respectfully submitted,




                                         66
     Case
      Case7:18-cv-00160-LSC
            7:18-cv-00160-LSC Document
                               Document78-3 Filed 02/04/19
                                        66 Filed  02/11/19 Page
                                                           Page 67
                                                                68 of
                                                                   of 68
                                                                      111




/S/ Keri Donald Simms (ASB-9801-M63K)(SIM042)
Attorney for Mr. and Mrs. Staples
Webster Henry Firm, P.C.
Suite 445 East
Two Perimeter Park South
Birmingham, Alabama 35243



/s/ Michael J. King Michael J. King
Attorney for HWE and RMFS
GREENBERG TRAURIG, LLP
 Terminus 200 3333 Piedmont Road
NE Suite 2500 Atlanta, Georgia 30305

/S/George Valton Walker, III (WAL097)
Attorney for HWE and RMFS
THE FINLEY FIRM, P.C.
P.O. Box 3596 (36831)
611 E Glenn Ave. Auburn, AL 36830


/S/Mr. Talley R. Parker
/S/ Mr. Ethan Davis
/S/ Thomas Davis
Attorneys for Simmons
JACKSON LEWIS
15 500 North Akard
Suite 2500
Dallas, Texas 75201




                                       67
Case
 Case7:18-cv-00160-LSC
       7:18-cv-00160-LSC Document
                          Document78-3 Filed 02/04/19
                                   66 Filed  02/11/19 Page
                                                      Page 68
                                                           69 of
                                                              of 68
                                                                 111




                                 68
Case
 Case7:18-cv-00160-LSC
       7:18-cv-00160-LSCDocument
                         Document78-3
                                   66-1Filed 02/11/19
                                         Filed 02/04/19Page
                                                        Page701of
                                                                of111
                                                                   3             FILED
                                                                        2019 Feb-04 PM 05:16
                                                                        U.S. DISTRICT COURT
                                                                            N.D. OF ALABAMA
Case
 Case7:18-cv-00160-LSC
       7:18-cv-00160-LSCDocument
                         Document78-3
                                   66-1Filed 02/11/19
                                         Filed 02/04/19Page
                                                        Page712of
                                                                of111
                                                                   3
Case
 Case7:18-cv-00160-LSC
       7:18-cv-00160-LSCDocument
                         Document78-3
                                   66-1Filed 02/11/19
                                         Filed 02/04/19Page
                                                        Page723of
                                                                of111
                                                                   3
Case
 Case7:18-cv-00160-LSC
      7:18-cv-00160-LSC Document
                         Document78-3
                                  66-2 Filed
                                        Filed02/11/19
                                              02/04/19 Page
                                                        Page73 of 15
                                                             1 of 111            FILED
                                                                        2019 Feb-04 PM 05:16
                                                                        U.S. DISTRICT COURT
                                                                            N.D. OF ALABAMA
Case
 Case7:18-cv-00160-LSC
      7:18-cv-00160-LSC Document
                         Document78-3
                                  66-2 Filed
                                        Filed02/11/19
                                              02/04/19 Page
                                                        Page74 of 15
                                                             2 of 111
Case
 Case7:18-cv-00160-LSC
      7:18-cv-00160-LSC Document
                         Document78-3
                                  66-2 Filed
                                        Filed02/11/19
                                              02/04/19 Page
                                                        Page75 of 15
                                                             3 of 111
Case
 Case7:18-cv-00160-LSC
      7:18-cv-00160-LSC Document
                         Document78-3
                                  66-2 Filed
                                        Filed02/11/19
                                              02/04/19 Page
                                                        Page76 of 15
                                                             4 of 111
Case
 Case7:18-cv-00160-LSC
      7:18-cv-00160-LSC Document
                         Document78-3
                                  66-2 Filed
                                        Filed02/11/19
                                              02/04/19 Page
                                                        Page77 of 15
                                                             5 of 111
Case
 Case7:18-cv-00160-LSC
      7:18-cv-00160-LSC Document
                         Document78-3
                                  66-2 Filed
                                        Filed02/11/19
                                              02/04/19 Page
                                                        Page78 of 15
                                                             6 of 111
Case
 Case7:18-cv-00160-LSC
      7:18-cv-00160-LSC Document
                         Document78-3
                                  66-2 Filed
                                        Filed02/11/19
                                              02/04/19 Page
                                                        Page79 of 15
                                                             7 of 111
Case
 Case7:18-cv-00160-LSC
      7:18-cv-00160-LSC Document
                         Document78-3
                                  66-2 Filed
                                        Filed02/11/19
                                              02/04/19 Page
                                                        Page80 of 15
                                                             8 of 111
Case
 Case7:18-cv-00160-LSC
      7:18-cv-00160-LSC Document
                         Document78-3
                                  66-2 Filed
                                        Filed02/11/19
                                              02/04/19 Page
                                                        Page81 of 15
                                                             9 of 111
Case
Case7:18-cv-00160-LSC
     7:18-cv-00160-LSC Document
                       Document78-3
                                66-2 Filed
                                     Filed02/11/19
                                           02/04/19 Page
                                                    Page82
                                                         10of
                                                           of111
                                                              15
Case
Case7:18-cv-00160-LSC
     7:18-cv-00160-LSC Document
                       Document78-3
                                66-2 Filed
                                     Filed02/11/19
                                           02/04/19 Page
                                                    Page83
                                                         11of
                                                           of111
                                                              15
Case
Case7:18-cv-00160-LSC
     7:18-cv-00160-LSC Document
                       Document78-3
                                66-2 Filed
                                     Filed02/11/19
                                           02/04/19 Page
                                                    Page84
                                                         12of
                                                           of111
                                                              15
Case
Case7:18-cv-00160-LSC
     7:18-cv-00160-LSC Document
                       Document78-3
                                66-2 Filed
                                     Filed02/11/19
                                           02/04/19 Page
                                                    Page85
                                                         13of
                                                           of111
                                                              15
Case
Case7:18-cv-00160-LSC
     7:18-cv-00160-LSC Document
                       Document78-3
                                66-2 Filed
                                     Filed02/11/19
                                           02/04/19 Page
                                                    Page86
                                                         14of
                                                           of111
                                                              15
Case
Case7:18-cv-00160-LSC
     7:18-cv-00160-LSC Document
                       Document78-3
                                66-2 Filed
                                     Filed02/11/19
                                           02/04/19 Page
                                                    Page87
                                                         15of
                                                           of111
                                                              15
Case
 Case7:18-cv-00160-LSC
      7:18-cv-00160-LSC Document
                         Document78-3
                                  66-3 Filed
                                        Filed02/11/19
                                              02/04/19 Page
                                                        Page88 of 12
                                                             1 of 111            FILED
                                                                        2019 Feb-04 PM 05:16
                                                                        U.S. DISTRICT COURT
                                                                            N.D. OF ALABAMA
Case
 Case7:18-cv-00160-LSC
      7:18-cv-00160-LSC Document
                         Document78-3
                                  66-3 Filed
                                        Filed02/11/19
                                              02/04/19 Page
                                                        Page89 of 12
                                                             2 of 111
Case
 Case7:18-cv-00160-LSC
      7:18-cv-00160-LSC Document
                         Document78-3
                                  66-3 Filed
                                        Filed02/11/19
                                              02/04/19 Page
                                                        Page90 of 12
                                                             3 of 111
Case
 Case7:18-cv-00160-LSC
      7:18-cv-00160-LSC Document
                         Document78-3
                                  66-3 Filed
                                        Filed02/11/19
                                              02/04/19 Page
                                                        Page91 of 12
                                                             4 of 111
Case
 Case7:18-cv-00160-LSC
      7:18-cv-00160-LSC Document
                         Document78-3
                                  66-3 Filed
                                        Filed02/11/19
                                              02/04/19 Page
                                                        Page92 of 12
                                                             5 of 111
Case
 Case7:18-cv-00160-LSC
      7:18-cv-00160-LSC Document
                         Document78-3
                                  66-3 Filed
                                        Filed02/11/19
                                              02/04/19 Page
                                                        Page93 of 12
                                                             6 of 111
Case
 Case7:18-cv-00160-LSC
      7:18-cv-00160-LSC Document
                         Document78-3
                                  66-3 Filed
                                        Filed02/11/19
                                              02/04/19 Page
                                                        Page94 of 12
                                                             7 of 111
Case
 Case7:18-cv-00160-LSC
      7:18-cv-00160-LSC Document
                         Document78-3
                                  66-3 Filed
                                        Filed02/11/19
                                              02/04/19 Page
                                                        Page95 of 12
                                                             8 of 111
Case
 Case7:18-cv-00160-LSC
      7:18-cv-00160-LSC Document
                         Document78-3
                                  66-3 Filed
                                        Filed02/11/19
                                              02/04/19 Page
                                                        Page96 of 12
                                                             9 of 111
Case
Case7:18-cv-00160-LSC
     7:18-cv-00160-LSC Document
                       Document78-3
                                66-3 Filed
                                     Filed02/11/19
                                           02/04/19 Page
                                                    Page97
                                                         10of
                                                           of111
                                                              12
Case
Case7:18-cv-00160-LSC
     7:18-cv-00160-LSC Document
                       Document78-3
                                66-3 Filed
                                     Filed02/11/19
                                           02/04/19 Page
                                                    Page98
                                                         11of
                                                           of111
                                                              12
Case
Case7:18-cv-00160-LSC
     7:18-cv-00160-LSC Document
                       Document78-3
                                66-3 Filed
                                     Filed02/11/19
                                           02/04/19 Page
                                                    Page99
                                                         12of
                                                           of111
                                                              12
Case 7:18-cv-00160-LSC
  Case  7:18-cv-00160-LSCDocument 78-3
                           Document 66-4Filed 02/11/19
                                           Filed 02/04/19Page 100
                                                           Page 1 of
                                                                  of 111
                                                                     2              FILED
                                                                           2019 Feb-04 PM 05:16
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA
Case 7:18-cv-00160-LSC
  Case  7:18-cv-00160-LSCDocument 78-3
                           Document 66-4Filed 02/11/19
                                           Filed 02/04/19Page 101
                                                           Page 2 of
                                                                  of 111
                                                                     2
Case 7:18-cv-00160-LSC
  Case  7:18-cv-00160-LSCDocument 78-3
                           Document 66-5Filed 02/11/19
                                           Filed 02/04/19Page 102
                                                           Page 1 of
                                                                  of 111
                                                                     2              FILED
                                                                           2019 Feb-04 PM 05:16
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA
Case 7:18-cv-00160-LSC
  Case  7:18-cv-00160-LSCDocument 78-3
                           Document 66-5Filed 02/11/19
                                           Filed 02/04/19Page 103
                                                           Page 2 of
                                                                  of 111
                                                                     2
Case 7:18-cv-00160-LSC
  Case  7:18-cv-00160-LSCDocument 78-3
                           Document 66-6Filed 02/11/19
                                           Filed 02/04/19Page 104
                                                           Page 1 of
                                                                  of 111
                                                                     2              FILED
                                                                           2019 Feb-04 PM 05:16
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA
Case 7:18-cv-00160-LSC
  Case  7:18-cv-00160-LSCDocument 78-3
                           Document 66-6Filed 02/11/19
                                           Filed 02/04/19Page 105
                                                           Page 2 of
                                                                  of 111
                                                                     2
Case 7:18-cv-00160-LSC
  Case  7:18-cv-00160-LSCDocument 78-3
                           Document 66-7Filed 02/11/19
                                           Filed 02/04/19Page 106
                                                           Page 1 of
                                                                  of 111
                                                                     2              FILED
                                                                           2019 Feb-04 PM 05:16
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA
Case 7:18-cv-00160-LSC
  Case  7:18-cv-00160-LSCDocument 78-3
                           Document 66-7Filed 02/11/19
                                           Filed 02/04/19Page 107
                                                           Page 2 of
                                                                  of 111
                                                                     2
Case 7:18-cv-00160-LSC
  Case  7:18-cv-00160-LSCDocument 78-3
                           Document 66-8Filed 02/11/19
                                           Filed 02/04/19Page 108
                                                           Page 1 of
                                                                  of 111
                                                                     2              FILED
                                                                           2019 Feb-04 PM 05:16
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA
Case 7:18-cv-00160-LSC
  Case  7:18-cv-00160-LSCDocument 78-3
                           Document 66-8Filed 02/11/19
                                           Filed 02/04/19Page 109
                                                           Page 2 of
                                                                  of 111
                                                                     2
Case 7:18-cv-00160-LSC
  Case  7:18-cv-00160-LSCDocument 78-3
                           Document 66-9Filed 02/11/19
                                           Filed 02/04/19Page 110
                                                           Page 1 of
                                                                  of 111
                                                                     2              FILED
                                                                           2019 Feb-04 PM 05:16
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA
Case 7:18-cv-00160-LSC
  Case  7:18-cv-00160-LSCDocument 78-3
                           Document 66-9Filed 02/11/19
                                           Filed 02/04/19Page 111
                                                           Page 2 of
                                                                  of 111
                                                                     2
